 548 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarbor Construction Company, Inc.; Peninsula Edmonds, Washington. On November 12, theMetal Structures, Inc.; Pac West, Inc., et al.; Union amended the charge to include Harbor Con-Bruce Beard, individually; Bruce Beard d/b/a struction Company, hereinafter called Harbor, as aPeninsula Metal Structures; Bruce Beard d/b/a Respondent. The amended charge was sent by cer-Pac West; Bruce Beard d/b/a Harbor Con- tified mail to Harbor at the same Second Avenuestruction Company, Inc., et al. and Seattle Dis- address listed for Peninsulatrict Council of Carpenters, United Brotherhoode te r Penulof Carpenters and Joiners of America, AFL- n October 27Darrell Dewayne Bashfiled aCIO; Darrell Dewayne Bash; Lonnie Bash. charge in Case 19-CA-12904 alleging that Peninsu-Cases 19-CA-12824, 19-CA-13483, 19-CA- la had violated Section 8(a)(3) and (1) of the Act12904, and 19-CA-12905 by discharging him because he cooperated with theUnion and by refusing to pay him the wages re-December 7, 1981 quired by the collective-bargaining agreement Pen-DECISION AND ORDER insula had with the Union. He amended the chargeon November 12 to include Harbor as a Respond-BY MEMBERS FANNING, JENKINS, AND ent. Both the original and amended charges wereZIMMERMAN sent by certified mail to Peninsula and Harbor atOn July 1, 1981, counsel for the General Counsel their Second Avenue addressfiled in the instant cases a Motion for Summary On October 27, Lonnie Bash filed a charge inJudgment and To Transfer Cases to the Board al- Case 19-CA-12905 alleging that Peninsula had vio-leging that Harbor Construction Company, Inc.; lated Section 8(a)(3) and (1) of the Act by layingPeninsula Metal Structures, Inc.; Pac West, Inc., et himoff because he joined with" the Union and byat.; Bruce Beard, individually; Bruce Beard d/b/a refusing to pay himaccordance with the partiesPeninsula Metal Structures; Bruce Beard d/b/a Pac collective-bargaining agreement. He amended theWest; Bruce Beard d/b/a Harbor Construction charge on November 10 to include Harbor as a Re-Company, Inc., et al., hereinafter called Respond- spondent. Peninsula and Harbor were sent copiesent, constitute a single employer, and that, as such, of the original and amended charges by certifiedit had engaged in and was engaging in unfair labor mail attheir Second Avenue addresspractices affecting commerce within the meaning On November 13, the Regional Director forof Section 8(a)(1), (3), and (5) and Section 2(6) and Region 19 ordered the consolidation of these three(7) of the National Labor Relations Act, as amend- cases and issued a consolidated complaint anded. A copy of the motion was sent by certified mail notice of hearing. The consolidated complaint al-to each entity named as Respondent. On July 9, leges, inter alia, that Peninsula and Harbor are a1981, the Board issued an order transferring the single integrated enterprise and/or are alter egos,proceeeding to the Board and a Notice To Show and that Peninsula and Harbor had violated Sec-Cause, granting Respondent until July 23, 1981, to tion 8(a)(1), (3), and (5) of the Act in the mannerrespond to the motion. On July 29, 1981, 6 days set forth in the charges. The consolidated com-past the filing deadline, Bruce Beard, individually, plaint was served by certified mail on Peninsulaand Pac West, Inc., hereinafter called Beard and and Harbor.Pac West, respectively, filed a motion requesting On January 20, 1981, the attorney asigned to thethat the Board deny the General Counsel's motion, cases by the Region wrote the following letter:and permit Beard and Pac West to file an answer Bruce Beard, Presidentto the complaint, or permit them to file a response Harbor Construction Companyto the Notice To Show Cause. Peninsula Metal StructuresThe proceeding was originated by a charge in 131 Second Avenue SouthCase 19-CA-12824 filed on October 1, 1980,1 by Edmonds, Washington 98120Seattle District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America, RE: Harbor Construction CompanyAFL-CIO, hereinafter called the Union, against Peninsula Metal StructuresPeninsula Metal Structures, hereinafter called Pen- 19-CA-12824, 19-CA-12904,insula, alleging that Peninsula had violated Section 19-CA-129058(a)(5) and (1) of the Act by repudiating the par-ties' collective-bargaining agreement. A copy of ear Mr. Beard:the charge was sent by certified mail to Peninsula My records indicate that you have not filed anat its business address, 131 Second Avenue South, answer to the complaint issued in the abovecases on November 13, 1980. The Rules and'All dates herein are in 1980 unless otherwise indicated. Regulations of the National Labor Relations259 NLRB No. 76548 DECISIONS OF NATIONAL LABOR RELATIONS BOARD~~~~~~~~~~~-------548 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarbor Construction Company, Inc.; Peninsula Edmonds, Washington. On November 12, theMetal Structures, Inc.; Pac West, Inc., et al.; Union amended the charge to include Harbor Con-Bruce Beard, individually; Bruce Beard d/b/a struction Company, hereinafter called Harbor, as aPeninsula Metal Structures; Bruce Beard d/b/a Respondent. The amended charge was sent by cer-Pac West; Bruce Beard d/b/a Harbor Con- tified mail to Harbor at the same Second Avenuestruction Company, Inc., et al. and Seattle Dis- address listed for Peninsula.trict Council of Carpenters, United Brotherhood On tor 2 ell DwnBhidof Carpenters and Joiners of America, AFL- OnOctober27Darre11wayneBashfiledaCIO; Darrell Dewayne Bash; Lonnie Bash. charge in Case 19-CA-12904 alleging that Peninsu-Cases 19-CA-12824, 19-CA-13483, 19-CA- la had violated Section 8(a)(3) and (1) of the Act12904, and 19-CA-12905 by discharging him because he cooperated with theUnion and by refusing to pay him the wages re-December 7, 1981 quired by the collective-bargaining agreement Pen-DECISION AND ORDER insula had with the Union. He amended the chargeon November 12 to include Harbor as a Respond-By MEMBERS FANNING, JENKINS, AND ent. Both the original and amended charges wereZIMMERMAN sent by certified mail to Peninsula and Harbor atOn July 1, 1981, counsel for the General Counsel theirSecond Avenue addressfiled in the instant cases a Motion for Summary OnOctober27, LonnieBashfileda charge inJudgment and To Transfer Cases to the Board al- Case19-CA-12905allegingthatPeninsula had vio-leging that Harbor Construction Company, Inc.; latedSection 8(a)(3) and (1) of the Act by layingPeninsula Metal Structures, Inc.; Pac West, Inc., et himoff because he "joined with" the Union and byal.; Bruce Beard, individually; Bruce Beard d/b/a refusing to pay himin accordance with the parties'Peninsula Metal Structures; Bruce Beard d/b/a Pac collective-bargaining agreement. He amended theWest; Bruce Beard d/b/a Harbor Construction charge onNovember 10 to include Harbor as a Re-Company, Inc., et al., hereinafter called Respond- spondent. Peninsula and Harbor were sent copiesent, constitute a single employer, and that, as such, oftheoriginal andamendedcharges by certifiedit had engaged in and was engaging in unfair labor malattheirSecond Avenue addresspractices affecting commerce within the meaning OnNovember 13, the Regional Director forof Section 8(a)(l), (3), and (5) and Section 2(6) and Region 19orderedtheconsolidation of these three(7) of the National Labor Relations Act, as amend- casesandissuedaconsolidated complaint anded. A copy of the motion was sent by certified mail noticeofhearing. Theconsolidated complaint al-to each entity named as Respondent. On July 9, leges, interalia, thatPeninsula and Harbor are a1981, the Board issued an order transferring the single integrated enterprise and/or are alter egos,proceeeding to the Board and a Notice To Show andthatPeninsula and Harbor had violated Sec-Cause, granting Respondent until July 23, 1981, to tion8(a)(1), (3), and(5) oftheActinthemannerrespond to the motion. On July 29, 1981, 6 days setforthin thecharges. Theconsolidated com-past the filing deadline, Bruce Beard, individually, plaint wasservedby certified mail on Peninsulaand Pac West, Inc., hereinafter called Beard and andHarbor.Pac West, respectively, filed a motion requesting On January 20, 1981, the attorney asigned to thethat the Board deny the General Counsel's motion, casesby theRegion wrotethefollowing letter:and permit Beard and Pac West to file an answer Bruce Beard, Presidentto the complaint, or permit them to file a response Harbor Construction Companyto the Notice To Show Cause. Peninsula Metal StructuresThe proceeding was originated by a charge in 131 Second Avenue SouthCase 19-CA-12824 filed on October 1, 1980,' by Edmonds, Washington 98120Seattle District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America, RE: Harbor Construction CompanyAFL-CIO, hereinafter called the Union, against Peninsula Metal StructuresPeninsula Metal Structures, hereinafter called Pen- 19-CA-12824, 19-CA-12904,insula, alleging that Peninsula had violated Section 19-CA-129058(a)(5) and (1) of the Act by repudiating the par- D M 4ties' collective-bargaining agreement. A copy of-earMr.Bearu:the charge was sent by certified mail to Peninsula My records indicate that you have not filed anat its business address, 131 Second Avenue South, answer to the complaint issued in the abovecases on November 13, 1980. The Rules andAll dates herein are in 1980 unless otherwise indicated. Regulations of the National Labor Relations259 NLRB No. 76548 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarbor Construction Company, Inc.; Peninsula Edmonds, Washington. On November 12, theMetal Structures, Inc.; Pac West, Inc., et al.; Union amended the charge to include Harbor Con-Bruce Beard, individually; Bruce Beard d/b/a struction Company, hereinafter called Harbor, as aPeninsula Metal Structures; Bruce Beard d/b/a Respondent. The amended charge was sent by cer-Pac West; Bruce Beard d/b/a Harbor Con- tified mail to Harbor at the same Second Avenuestruction Company, Inc., et al. and Seattle Dis- address listed for Peninsula.trict Council of Carpenters, United Brotherhood On tor 2 ell DwnBhidof Carpenters and Joiners of America, AFL- OnOctober27Darre11wayneBashfiledaCIO; Darrell Dewayne Bash; Lonnie Bash. charge in Case 19-CA-12904 alleging that Peninsu-Cases 19-CA-12824, 19-CA-13483, 19-CA- la had violated Section 8(a)(3) and (1) of the Act12904, and 19-CA-12905 by discharging him because he cooperated with theUnion and by refusing to pay him the wages re-December 7, 1981 quired by the collective-bargaining agreement Pen-DECISION AND ORDER insula had with the Union. He amended the chargeon November 12 to include Harbor as a Respond-By MEMBERS FANNING, JENKINS, AND ent. Both the original and amended charges wereZIMMERMAN sent by certified mail to Peninsula and Harbor atOn July 1, 1981, counsel for the General Counsel theirSecond Avenue addressfiled in the instant cases a Motion for Summary OnOctober27, LonnieBashfileda charge inJudgment and To Transfer Cases to the Board al- Case19-CA-12905allegingthatPeninsula had vio-leging that Harbor Construction Company, Inc.; latedSection 8(a)(3) and (1) of the Act by layingPeninsula Metal Structures, Inc.; Pac West, Inc., et himoff because he "joined with" the Union and byal.; Bruce Beard, individually; Bruce Beard d/b/a refusing to pay himin accordance with the parties'Peninsula Metal Structures; Bruce Beard d/b/a Pac collective-bargaining agreement. He amended theWest; Bruce Beard d/b/a Harbor Construction charge onNovember 10 to include Harbor as a Re-Company, Inc., et al., hereinafter called Respond- spondent. Peninsula and Harbor were sent copiesent, constitute a single employer, and that, as such, oftheoriginal andamendedcharges by certifiedit had engaged in and was engaging in unfair labor malattheirSecond Avenue addresspractices affecting commerce within the meaning OnNovember 13, the Regional Director forof Section 8(a)(l), (3), and (5) and Section 2(6) and Region 19orderedtheconsolidation of these three(7) of the National Labor Relations Act, as amend- casesandissuedaconsolidated complaint anded. A copy of the motion was sent by certified mail noticeofhearing. Theconsolidated complaint al-to each entity named as Respondent. On July 9, leges, interalia, thatPeninsula and Harbor are a1981, the Board issued an order transferring the single integrated enterprise and/or are alter egos,proceeeding to the Board and a Notice To Show andthatPeninsula and Harbor had violated Sec-Cause, granting Respondent until July 23, 1981, to tion8(a)(1), (3), and(5) oftheActinthemannerrespond to the motion. On July 29, 1981, 6 days setforthin thecharges. Theconsolidated com-past the filing deadline, Bruce Beard, individually, plaint wasservedby certified mail on Peninsulaand Pac West, Inc., hereinafter called Beard and andHarbor.Pac West, respectively, filed a motion requesting On January 20, 1981, the attorney asigned to thethat the Board deny the General Counsel's motion, casesby theRegion wrotethefollowing letter:and permit Beard and Pac West to file an answer Bruce Beard, Presidentto the complaint, or permit them to file a response Harbor Construction Companyto the Notice To Show Cause. Peninsula Metal StructuresThe proceeding was originated by a charge in 131 Second Avenue SouthCase 19-CA-12824 filed on October 1, 1980,' by Edmonds, Washington 98120Seattle District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America, RE: Harbor Construction CompanyAFL-CIO, hereinafter called the Union, against Peninsula Metal StructuresPeninsula Metal Structures, hereinafter called Pen- 19-CA-12824, 19-CA-12904,insula, alleging that Peninsula had violated Section 19-CA-129058(a)(5) and (1) of the Act by repudiating the par- D M 4ties' collective-bargaining agreement. A copy of-earMr."earu:the charge was sent by certified mail to Peninsula My records indicate that you have not filed anat its business address, 131 Second Avenue South, answer to the complaint issued in the abovecases on November 13, 1980. The Rules and'All dates herein are in 1980 unless otherwise indicated. Regulations of the National Labor Relations259 NLRB No. 76548 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarbor Construction Company, Inc.; Peninsula Edmonds, Washington. On November 12, theMetal Structures, Inc.; Pac West, Inc., et al.; Union amended the charge to include Harbor Con-Bruce Beard, individually; Bruce Beard d/b/a struction Company, hereinafter called Harbor, as aPeninsula Metal Structures; Bruce Beard d/b/a Respondent. The amended charge was sent by cer-Pac West; Bruce Beard d/b/a Harbor Con- tified mail to Harbor at the same Second Avenuestruction Company, Inc., et al. and Seattle Dis- address listed for Peninsula.trict Council of Carpenters, United Brotherhood On tor P ell.of Carpenters and Joiners of America, AFL- OnOctober?7Darre11wayneBashfiledaCIO; Darrell Dewayne Bash; Lonnie Bash. charge in Case 19-CA-12904 alleging that Peninsu-Cases 19-CA-12824, 19-CA-13483, 19-CA- la had violated Section 8(a)(3) and (1) of the Act12904, and 19-CA-12905 by discharging him because he cooperated with theUnion and by refusing to pay him the wages re-December 7, 1981 quired by the collective-bargaining agreement Pen-DECISION AND ORDER insula had with the Union. He amended the chargeon November 12 to include Harbor as a Respond-By MEMBERS FANNING, JENKINS, AND ent. Both the original and amended charges wereZIMMERMAN sent by certified mail to Peninsula and Harbor atOn July 1, 1981, counsel for the General Counsel theirSecond Avenue addressfiled in the instant cases a Motion for Summary OnOctober27, LonnieBashfileda charge inJudgment and To Transfer Cases to the Board al- Case19-CA-12905allegingthatPeninsula had vio-leging that Harbor Construction Company, Inc.; latedSection 8(a)(3) and (1) of the Act by layingPeninsula Metal Structures, Inc.; Pac West, Inc., et himoff because he "joined with" the Union and byal.; Bruce Beard, individually; Bruce Beard d/b/a refusing to pay himin accordance with the parties'Peninsula Metal Structures; Bruce Beard d/b/a Pac collective-bargaining agreement. He amended theWest; Bruce Beard d/b/a Harbor Construction charge onNovember 10 to include Harbor as a Re-Company, Inc., et al., hereinafter called Respond- spondent. Peninsula and Harbor were sent copiesent, constitute a single employer, and that, as such, oftheoriginal andamendedcharges by certifiedit had engaged in and was engaging in unfair labor malattheirSecond Avenue addresspractices affecting commerce within the meaning OnNovember 13, the Regional Director forof Section 8(a)(l), (3), and (5) and Section 2(6) and Region 19orderedtheconsolidation of these three(7) of the National Labor Relations Act, as amend- casesandissuedaconsolidated complaint anded. A copy of the motion was sent by certified mail noticeofhearing. Theconsolidated complaint al-to each entity named as Respondent. On July 9, leges, interalia, thatPeninsula and Harbor are a1981, the Board issued an order transferring the single integrated enterprise and/or are alter egos,proceeeding to the Board and a Notice To Show andthatPeninsula and Harbor had violated Sec-Cause, granting Respondent until July 23, 1981, to tion8(a)(1), (3), and(5) oftheActinthemannerrespond to the motion. On July 29, 1981, 6 days setforthin thecharges. Theconsolidated com-past the filing deadline, Bruce Beard, individually, plaint wasservedby certified mail on Peninsulaand Pac West, Inc., hereinafter called Beard and andHarbor.Pac West, respectively, filed a motion requesting On January 20, 1981, the attorney asigned to thethat the Board deny the General Counsel's motion, casesby the Region wrote the following letter:and permit Beard and Pac West to file an answer Bruce Beard, Presidentto the complaint, or permit them to file a response Harbor Construction Companyto the Notice To Show Cause. Peninsula Metal StructuresThe proceeding was originated by a charge in 131 Second Avenue SouthCase 19-CA-12824 filed on October 1, 1980,' by Edmonds, Washington 98120Seattle District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America, RE: Harbor Construction CompanyAFL-CIO, hereinafter called the Union, against Peninsula Metal StructuresPeninsula Metal Structures, hereinafter called Pen- 19-CA-12824, 19-CA-12904,insula, alleging that Peninsula had violated Section 19-CA-129058(a)(5) and (1) of the Act by repudiating the par- D M 4ties' collective-bargaining agreement. A copy of-earMr."earu:the charge was sent by certified mail to Peninsula My records indicate that you have not filed anat its business address, 131 Second Avenue South, answer to the complaint issued in the abovecases on November 13, 1980. The Rules and'All dates herein are in 1980 unless otherwise indicated. Regulations of the National Labor Relations259 NLRB No. 76548 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarbor Construction Company, Inc.; Peninsula Edmonds, Washington. On November 12, theMetal Structures, Inc.; Pac West, Inc., et al.; Union amended the charge to include Harbor Con-Bruce Beard, individually; Bruce Beard d/b/a struction Company, hereinafter called Harbor, as aPeninsula Metal Structures; Bruce Beard d/b/a Respondent. The amended charge was sent by cer-Pac West; Bruce Beard d/b/a Harbor Con- tified mail to Harbor at the same Second Avenuestruction Company, Inc., et al. and Seattle Dis- address listed for Peninsula.trict Council of Carpenters, United Brotherhood On tor P ell.of Carpenters and Joiners of America, AFL- OnOctober?7Darre11wayneBashfiledaCIO; Darrell Dewayne Bash; Lonnie Bash. charge in Case 19-CA-12904 alleging that Peninsu-Cases 19-CA-12824, 19-CA-13483, 19-CA- la had violated Section 8(a)(3) and (1) of the Act12904, and 19-CA-12905 by discharging him because he cooperated with theUnion and by refusing to pay him the wages re-December 7, 1981 quired by the collective-bargaining agreement Pen-DECISION AND ORDER insula had with the Union. He amended the chargeon November 12 to include Harbor as a Respond-By MEMBERS FANNING, JENKINS, AND ent. Both the original and amended charges wereZIMMERMAN sent by certified mail to Peninsula and Harbor atOn July 1, 1981, counsel for the General Counsel theirSecond Avenue addressfiled in the instant cases a Motion for Summary OnOctober27, LonnieBashfileda charge inJudgment and To Transfer Cases to the Board al- Case19-CA-12905allegingthatPeninsula had vio-leging that Harbor Construction Company, Inc.; latedSection 8(a)(3) and (1) of the Act by layingPeninsula Metal Structures, Inc.; Pac West, Inc., et himoff because he "joined with" the Union and byal.; Bruce Beard, individually; Bruce Beard d/b/a refusing to pay himin accordance with the parties'Peninsula Metal Structures; Bruce Beard d/b/a Pac collective-bargaining agreement. He amended theWest; Bruce Beard d/b/a Harbor Construction charge onNovember 10 to include Harbor as a Re-Company, Inc., et al., hereinafter called Respond- spondent. Peninsula and Harbor were sent copiesent, constitute a single employer, and that, as such, oftheoriginal andamendedcharges by certifiedit had engaged in and was engaging in unfair labor malattheirSecond Avenue addresspractices affecting commerce within the meaning OnNovember 13, the Regional Director forof Section 8(a)(l), (3), and (5) and Section 2(6) and Region 19orderedtheconsolidation of these three(7) of the National Labor Relations Act, as amend- casesandissuedaconsolidated complaint anded. A copy of the motion was sent by certified mail noticeofhearing. Theconsolidated complaint al-to each entity named as Respondent. On July 9, leges, interalia, thatPeninsula and Harbor are a1981, the Board issued an order transferring the single integrated enterprise and/or are alter egos,proceeeding to the Board and a Notice To Show andthatPeninsula and Harbor had violated Sec-Cause, granting Respondent until July 23, 1981, to tion8(a)(1), (3), and(5) oftheActinthemannerrespond to the motion. On July 29, 1981, 6 days setforthin thecharges. Theconsolidated com-past the filing deadline, Bruce Beard, individually, plaint wasservedby certified mail on Peninsulaand Pac West, Inc., hereinafter called Beard and andHarbor.Pac West, respectively, filed a motion requesting On January 20, 1981, the attorney asigned to thethat the Board deny the General Counsel's motion, casesby the Region wrote the following letter:and permit Beard and Pac West to file an answer Bruce Beard, Presidentto the complaint, or permit them to file a response Harbor Construction Companyto the Notice To Show Cause. Peninsula Metal StructuresThe proceeding was originated by a charge in 131 Second Avenue SouthCase 19-CA-12824 filed on October 1, 1980,' by Edmonds, Washington 98120Seattle District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America, RE: Harbor Construction CompanyAFL-CIO, hereinafter called the Union, against Peninsula Metal StructuresPeninsula Metal Structures, hereinafter called Pen- 19-CA-12824, 19-CA-12904,insula, alleging that Peninsula had violated Section 19-CA-129058(a)(5) and (1) of the Act by repudiating the par- D M 4ties' collective-bargaining agreement. A copy of-earMr."earu:the charge was sent by certified mail to Peninsula My records indicate that you have not filed anat its business address, 131 Second Avenue South, answer to the complaint issued in the abovecases on November 13, 1980. The Rules and'All dates herein are in 1980 unless otherwise indicated. Regulations of the National Labor Relations259 NLRB No. 76 HARBOR CONSTRUCTION COMPANY, INC. 549Board requires that answers to complaints be leges that the "Employer is currently operatingfiled within 10 days of their issuance. under the name Pac West, Inc.," and that "PacPlease be advised that an answer to the consol- West is a joint employer or alter-ego of Harboridated complaint must be filed within this Construction Company and Peninsula Metal Struc-office within 10 days of the date of this letter, tures." The charge further alleges that "[a]ll of theor this office will be forced to seek a summary above companies are either owned or managed byjudgment against your companies. Bruce Beard." A copy of this charge was sent bycertified mail to the Second Avenue address listedIf I can be of assistance in this matter, please for Respondent on the charge.do not hesitate to contact me.do not hesitate to contact me.On June 4, 1981, the Regional Director forSincerely yours, Region 19 issued a second order consolidatingCora M. Vaughn cases and consolidated complaint and notice ofAttorney hearing. The second consolidated complaint allegesthat "Respondents Peninsula, Pac West, Harbor,On April 15, 1981, the same attorney wrote this Bruce Beard and any other companies that havesecond letter: been or may be formed by Respondent BruceBruce Beard, President Beard to disguise the continuation of Harbor are,Harbor Construction Company Peninsula and have been at all times material herein, alterMetal Structure[sic] egos and a single employer within the meaning of131 Second Ave. So. the Act." The second consolidated complaint alsoEdmonds, WA 98020 alleges that "Respondents Harbor, Peninsula andPac West have common ownership, common su-RE: Harbor Construction Co./ pervision, interchangeability of employees andPeninsula Metal Structures equipment and centralized control of labor rela-Case Nos. 19-CA-12824, 19-CA-12904, 19- tions policies." The violations alleged in thisCA-12905 second consolidated complaint are identical toDear Mr. Beard: those alleged in the first consolidated complaint.As you were advised telephonically on April Return receipts for service of the second consoli-15, 1981, unless an Answer to the Complaint dated complaint show that service was made in theissued in the above referenced cases are [sic] names of eninsula and Harbor at the Secondreceived in this office by Friday, April 17, this Avenue address listed on the charge.office will move for a Summary Judgment in On July 1, 1981, counsel for the General Counselthose cases. filed a Motion for Summary Judgment and ToTransfer Cases to the Board. The motion restatesMy records indicate that you are not repre- the history of the proceedings, summarizes the al-sented by Counsel in these cases. If you retain leged violations, and further alleges that, since Jan-Counsel, please advise me accordingly. uary 5, 1981, counsel for the General CounselAs I previously advised you, it would be mu- sought to communicate personally by telephonetually beneficial if these cases were settled out- and letter with Respondent's president, Bruceside of trial. Thus, in the event you now wish Beard, regarding the need for prompt complianceto discuss settlement possibilities, or require with the requirement for filing an answer. Themy assistance, please contact me at 442-5693. motion also alleges that Respondent had neitherfiled an answer nor requested an extension of timeSincerely yours, to file an answer. A "Certification of Nonfiling ofCora Vaughn Answer," made by the Acting Regional DirectorAttorney for Region 19, certified that Respondent had nei-On April 22, 1981, the Union filed a charge in ther filed an answer nor requested an extension ofCase 19-CA-13483 naming Harbor, Peninsula, time. The certificate of service attached to the"Pac West, Inc., et al.; Bruce Beard, Individually; motion shows individual service by certified mailBruce Beard d/b/a Harbor Construction Company, on Peninsula, Harbor, Pac West, and Beard.Bruce Beard d/b/a Peninsula Metal Structures, On July 9, 1981, the Board issued an order trans-Bruce Beard d/b/a Pack [sic] West, Inc., et al." as ferring the proceeding to the Board and a NoticeRespondent. The charge alleges that Respondent To Show Cause, granting Respondent until Julyhad violated Section 8(a)(5) and (1) of the Act by 23, 1981, to answer the motion. Harbor and Penin-repudiating the collective-bargaining agreement in sula failed to respond, while on July 29, 1981,a number of specified ways. The charge also al- Beard and Pac West filed their motion seekingHARBOR CONSTRUCTION COMPANY, INC. 549Board requires that answers to complaints be leges that the "Employer is currently operatingfiled within 10 days of their issuance. under the name Pac West, Inc.," and that "PacPlease be advised that an answer to the consol- Westisajointemployer or alter-ego of Harboridated complaint must be filed within this Construction Company and Peninsula Metal Struc-office within 10 days of the date of this letter, tures." Thecharge further alleges that "[a]ll of theor this office will be forced to seek a summary abovecompanies are either owned or managed byjudgment against your companies. Bruce Beard." A copy of this charge was sent byI I can be of assistance in this matter, please certified mail to the Second Avenue address listedIf I can be of assistance in this matter, please fo Respondent on the charge.do not hesitate to contact me. fo 4 on t c ge.On June 4, 1981, the Regional Director forSincerely yours, Region 19 issued a second order consolidatingCora M. Vaughn casesandconsolidated complaint and notice ofAttorney hearing. The second consolidated complaint allegesthat "Respondents Peninsula, Pac West, Harbor,On April 15, 1981. the same attorney wrote this Bruce Beard and any other companies that havesecond letter: been or may be formed by Respondent BruceBruce Beard, President Beard to disguise the continuation of Harbor are,Harbor Construction Company Peninsula and have been at all times material herein, alterMetal Structure[sic] egos and a single employer within the meaning of131 Second Ave. So. the Act." The second consolidated complaint alsoEdmonds, WA 98020 alleges that "Respondents Harbor, Peninsula andPac West have common ownership, common su-RE: Harbor Construction Co./ pervision, interchangeability of employees andPeninsula Metal Structures equipment and centralized control of labor rela-Case Nos. 19-CA-12824, 19-CA-12904, 19- tions policies." The violations alleged in thisCA-12905 second consolidated complaint are identical toDear Mr. Beard: those alleged in the first consolidated complaint.As you were advised telephonically on April Returnreceipts forserviceofthesecondconsoli-15, 1981, unless an Answer to the Complaint datedcomplaint show that service was made in theissued in the above referenced cases are [sic] namesofPeninsulaandHarborattheSecondreceived in this office by Friday, April 17, this Avenueaddresslistedon thecharge.office will move for a Summary Judgment in On July 1, 1981, counsel for the General Counselthose cases. filedaMotion for Summary Judgment and ToTransfer Cases to the Board. The motion restatesMy records indicate that you are not repre- the history of the proceedings, summarizes the al-sented by Counsel in these cases. If you retain leged violations, and further alleges that, since Jan-Counsel, please advise me accordingly. uary 5, 1981. counsel for the General CounselAs I previously advised you, it would be mu- sought to communicate personally by telephonetually beneficial if these cases were settled out- and letter with Respondent's president, Bruceside of trial. Thus, in the event you now wish Beard, regarding the need for prompt complianceto discuss settlement possibilities, or require with the requirement for filing an answer. Themy assistance, please contact me at 442-5693. motion also alleges that Respondent had neitherfiled an answer nor requested an extension of timeSincerely yours, to file an answer. A "Certification of Nonfiling ofCora Vaughn Answer," made by the Acting Regional DirectorAttorney for Region 19, certified that Respondent had nei-On April 22, 1981, the Union filed a charge in ther filed an answer nor requested an extension ofCase 19-CA-13483 naming Harbor, Peninsula, time. The certificate of service attached to the"Pac West, Inc., et al.; Bruce Beard, Individually; motion shows individual service by certified mailBruce Beard d/b/a Harbor Construction Company, on Peninsula, Harbor, Pac West, and Beard.Bruce Beard d/b/a Peninsula Metal Structures, On July 9, 1981, the Board issued an order trans-Bruce Beard d/b/a Pack [sic] West, Inc., et al." as ferring the proceeding to the Board and a NoticeRespondent. The charge alleges that Respondent To Show Cause, granting Respondent until Julyhad violated Section 8(a)(5) and (1) of the Act by 23, 1981, to answer the motion. Harbor and Penin-repudiating the collective-bargaining agreement in sula failed to respond, while on July 29, 1981,a number of specified ways. The charge also al- Beard and Pac West filed their motion seekingHARBOR CONSTRUCTION COMPANY, INC. 549Board requires that answers to complaints be leges that the "Employer is currently operatingfiled within 10 days of their issuance. under the name Pac West, Inc.," and that "PacPlease be advised that an answer to the consol- Westisajointemployer or alter-ego of Harboridated complaint must be filed within this Construction Company and Peninsula Metal Struc-office within 10 days of the date of this letter, tures." Thecharge further alleges that "[a]ll of theor this office will be forced to seek a summary abovecompanies are either owned or managed byjudgment against your companies. Bruce Beard." A copy of this charge was sent byI I can be of assistance in this matter, please certified mail to the Second Avenue address listedIf I can be of assistance in this matter, please fo Respondent on the charge.do not hesitate to contact me. fo 4 o te Re.On June 4, 1981, the Regional Director forSincerely yours, Region 19 issued a second order consolidatingCora M. Vaughn casesandconsolidated complaint and notice ofAttorney hearing. The second consolidated complaint allegesthat "Respondents Peninsula, Pac West, Harbor,On April 15, 1981. the same attorney wrote this Bruce Beard and any other companies that havesecond letter: been or may be formed by Respondent BruceBruce Beard, President Beard to disguise the continuation of Harbor are,Harbor Construction Company Peninsula and have been at all times material herein, alterMetal Structure[sic] egos and a single employer within the meaning of131 Second Ave. So. the Act." The second consolidated complaint alsoEdmonds, WA 98020 alleges that "Respondents Harbor, Peninsula andPac West have common ownership, common su-RE: Harbor Construction Co./ pervision, interchangeability of employees andPeninsula Metal Structures equipment and centralized control of labor rela-Case Nos. 19-CA-12824, 19-CA-12904, 19- tions policies." The violations alleged in thisCA-12905 second consolidated complaint are identical toDear Mr. Beard: those alleged in the first consolidated complaint.As you were advised telephonically on April Returnreceipts forserviceofthesecondconsoli-15, 1981, unless an Answer to the Complaint datedcomplaint show that service was made in theissued in the above referenced cases are [sic] namesofPeninsulaandHarborattheSecondreceived in this office by Friday, April 17, this Avenueaddresslistedon thecharge.office will move for a Summary Judgment in On July 1, 1981, counsel for the General Counselthose cases. filedaMotion for Summary Judgment and ToTransfer Cases to the Board. The motion restatesMy records indicate that you are not repre- the history of the proceedings, summarizes the al-sented by Counsel in these cases. If you retain leged violations, and further alleges that, since Jan-Counsel, please advise me accordingly. uary 5, 1981. counsel for the General CounselAs I previously advised you, it would be mu- sought to communicate personally by telephonetually beneficial if these cases were settled out- and letter with Respondent's president, Bruceside of trial. Thus, in the event you now wish Beard, regarding the need for prompt complianceto discuss settlement possibilities, or require with the requirement for filing an answer. Themy assistance, please contact me at 442-5693. motion also alleges that Respondent had neitherfiled an answer nor requested an extension of timeSincerely yours, to file an answer. A "Certification of Nonfiling ofCora Vaughn Answer," made by the Acting Regional DirectorAttorney for Region 19, certified that Respondent had nei-On April 22, 1981, the Union filed a charge in ther filed an answer nor requested an extension ofCase 19-CA-13483 naming Harbor, Peninsula, time. The certificate of service attached to the"Pac West, Inc., et al.; Bruce Beard, Individually; motion shows individual service by certified mailBruce Beard d/b/a Harbor Construction Company, on Peninsula, Harbor, Pac West, and Beard.Bruce Beard d/b/a Peninsula Metal Structures, On July 9, 1981, the Board issued an order trans-Bruce Beard d/b/a Pack [sic] West, Inc., et al." as ferring the proceeding to the Board and a NoticeRespondent. The charge alleges that Respondent To Show Cause, granting Respondent until Julyhad violated Section 8(a)(5) and (1) of the Act by 23, 1981, to answer the motion. Harbor and Penin-repudiating the collective-bargaining agreement in sula failed to respond, while on July 29, 1981,a number of specified ways. The charge also al- Beard and Pac West filed their motion seekingHARBOR CONSTRUCTION COMPANY, INC. 549Board requires that answers to complaints be leges that the "Employer is currently operatingfiled within 10 days of their issuance. under the name Pac West, Inc.," and that "PacPlease be advised that an answer to the consol- Westisajointemployer or alter-ego of Harboridated complaint must be filed within this Construction Company and Peninsula Metal Struc-office within 10 days of the date of this letter, tures." Thecharge further alleges that "[a]ll of theor this office will be forced to seek a summary abovecompanies are either owned or managed byjudgment against your companies. Bruce Beard." A copy of this charge was sent byI I can be of assistance in this matter, please certified mail to the Second Avenue address listedIf I can be of assistance in this matter, please fo Respondent on the charge.do not hesitate to contact me. fo 4 o te Re.On June 4, 1981, the Regional Director forSincerely yours, Region 19 issued a second order consolidatingCora M. Vaughn casesandconsolidated complaint and notice ofAttorney hearing. The second consolidated complaint allegesthat "Respondents Peninsula, Pac West, Harbor,On April 15, 1981. the same attorney wrote this Bruce Beard and any other companies that havesecond letter: been or may be formed by Respondent BruceBruce Beard, President Beard to disguise the continuation of Harbor are,Harbor Construction Company Peninsula and have been at all times material herein, alterMetal Structure[sic] egos and a single employer within the meaning of131 Second Ave. So. the Act." The second consolidated complaint alsoEdmonds, WA 98020 alleges that "Respondents Harbor, Peninsula andPac West have common ownership, common su-RE: Harbor Construction Co./ pervision, interchangeability of employees andPeninsula Metal Structures equipment and centralized control of labor rela-Case Nos. 19-CA-12824, 19-CA-12904, 19- tions policies." The violations alleged in thisCA-12905 second consolidated complaint are identical toDear Mr. Beard: those alleged in the first consolidated complaint.As you were advised telephonically on April Returnreceipts forserviceofthesecondconsoli-15, 1981, unless an Answer to the Complaint datedcomplaint show that service was made in theissued in the above referenced cases are [sic] namesofPeninsulaandHarborattheSecondreceived in this office by Friday, April 17, this Avenueaddresslistedon thecharge.office will move for a Summary Judgment in On July 1, 1981, counsel for the General Counselthose cases. filedaMotion for Summary Judgment and ToTransfer Cases to the Board. The motion restatesMy records indicate that you are not repre- the history of the proceedings, summarizes the al-sented by Counsel in these cases. If you retain leged violations, and further alleges that, since Jan-Counsel, please advise me accordingly. uary 5, 1981. counsel for the General CounselAs I previously advised you, it would be mu- sought to communicate personally by telephonetually beneficial if these cases were settled out- and letter with Respondent's president, Bruceside of trial. Thus, in the event you now wish Beard, regarding the need for prompt complianceto discuss settlement possibilities, or require with the requirement for filing an answer. Themy assistance, please contact me at 442-5693. motion also alleges that Respondent had neitherfiled an answer nor requested an extension of timeSincerely yours, to file an answer. A "Certification of Nonfiling ofCora Vaughn Answer," made by the Acting Regional DirectorAttorney for Region 19, certified that Respondent had nei-On April 22, 1981, the Union filed a charge in ther filed an answer nor requested an extension ofCase 19-CA-13483 naming Harbor, Peninsula, time. The certificate of service attached to the"Pac West, Inc., et al.; Bruce Beard, Individually; motion shows individual service by certified mailBruce Beard d/b/a Harbor Construction Company, on Peninsula, Harbor, Pac West, and Beard.Bruce Beard d/b/a Peninsula Metal Structures, On July 9, 1981, the Board issued an order trans-Bruce Beard d/b/a Pack [sic] West, Inc., et al." as ferring the proceeding to the Board and a NoticeRespondent. The charge alleges that Respondent To Show Cause, granting Respondent until Julyhad violated Section 8(a)(5) and (1) of the Act by 23, 1981, to answer the motion. Harbor and Penin-repudiating the collective-bargaining agreement in sula failed to respond, while on July 29, 1981,a number of specified ways. The charge also al- Beard and Pac West filed their motion seekingHARBOR CONSTRUCTION COMPANY, INC. 549Board requires that answers to complaints be leges that the "Employer is currently operatingfiled within 10 days of their issuance. under the name Pac West, Inc.," and that "PacPlease be advised that an answer to the consol- Westisajointemployer or alter-ego of Harboridated complaint must be filed within this Construction Company and Peninsula Metal Struc-office within 10 days of the date of this letter, tures." Thecharge further alleges that "[a]ll of theor this office will be forced to seek a summary abovecompanies are either owned or managed byjudgment against your companies. Bruce Beard." A copy of this charge was sent byI I can be of assistance in this matter, please certified mail to the Second Avenue address listedIf I can be of assistance in this matter, please fo Respondent on the charge.do not hesitate to contact me. fo 4 o te Re.On June 4, 1981, the Regional Director forSincerely yours, Region 19 issued a second order consolidatingCora M. Vaughn casesandconsolidated complaint and notice ofAttorney hearing. The second consolidated complaint allegesthat "Respondents Peninsula, Pac West, Harbor,On April 15, 1981. the same attorney wrote this Bruce Beard and any other companies that havesecond letter: been or may be formed by Respondent BruceBruce Beard, President Beard to disguise the continuation of Harbor are,Harbor Construction Company Peninsula and have been at all times material herein, alterMetal Structure[sic] egos and a single employer within the meaning of131 Second Ave. So. the Act." The second consolidated complaint alsoEdmonds, WA 98020 alleges that "Respondents Harbor, Peninsula andPac West have common ownership, common su-RE: Harbor Construction Co./ pervision, interchangeability of employees andPeninsula Metal Structures equipment and centralized control of labor rela-Case Nos. 19-CA-12824, 19-CA-12904, 19- tions policies." The violations alleged in thisCA-12905 second consolidated complaint are identical toDear Mr. Beard: those alleged in the first consolidated complaint.As you were advised telephonically on April Returnreceipts forserviceofthesecondconsoli-15, 1981, unless an Answer to the Complaint datedcomplaint show that service was made in theissued in the above referenced cases are [sic] namesofPeninsulaandHarborattheSecondreceived in this office by Friday, April 17, this Avenueaddresslistedon thecharge.office will move for a Summary Judgment in On July 1, 1981, counsel for the General Counselthose cases. filedaMotion for Summary Judgment and ToTransfer Cases to the Board. The motion restatesMy records indicate that you are not repre- the history of the proceedings, summarizes the al-sented by Counsel in these cases. If you retain leged violations, and further alleges that, since Jan-Counsel, please advise me accordingly. uary 5, 1981. counsel for the General CounselAs I previously advised you, it would be mu- sought to communicate personally by telephonetually beneficial if these cases were settled out- and letter with Respondent's president, Bruceside of trial. Thus, in the event you now wish Beard, regarding the need for prompt complianceto discuss settlement possibilities, or require with the requirement for filing an answer. Themy assistance, please contact me at 442-5693. motion also alleges that Respondent had neitherfiled an answer nor requested an extension of timeSincerely yours, to file an answer. A "Certification of Nonfiling ofCora Vaughn Answer," made by the Acting Regional DirectorAttorney for Region 19, certified that Respondent had nei-On April 22, 1981, the Union filed a charge in ther filed an answer nor requested an extension ofCase 19-CA-13483 naming Harbor, Peninsula, time. The certificate of service attached to the"Pac West, Inc., et al.; Bruce Beard, Individually; motion shows individual service by certified mailBruce Beard d/b/a Harbor Construction Company, on Peninsula, Harbor, Pac West, and Beard.Bruce Beard d/b/a Peninsula Metal Structures, On July 9, 1981, the Board issued an order trans-Bruce Beard d/b/a Pack [sic] West, Inc., et al." as ferring the proceeding to the Board and a NoticeRespondent. The charge alleges that Respondent To Show Cause, granting Respondent until Julyhad violated Section 8(a)(5) and (1) of the Act by 23, 1981, to answer the motion. Harbor and Penin-repudiating the collective-bargaining agreement in sula failed to respond, while on July 29, 1981,a number of specified ways. The charge also al- Beard and Pac West filed their motion seekingHARBOR CONSTRUCTION COMPANY, INC. 549Board requires that answers to complaints be leges that the "Employer is currently operatingfiled within 10 days of their issuance. under the name Pac West, Inc.," and that "PacPlease be advised that an answer to the consol- Westisajointemployer or alter-ego of Harboridated complaint must be filed within this Construction Company and Peninsula Metal Struc-office within 10 days of the date of this letter, tures." Thecharge further alleges that "[a]ll of theor this office will be forced to seek a summary abovecompanies are either owned or managed byjudgment against your companies. Bruce Beard." A copy of this charge was sent byI I can be of assistance in this matter, please certified mail to the Second Avenue address listedIf I can be of assistance in this matter, please fo Respondent on the charge.do not hesitate to contact me. fo 4 o te Re.On June 4, 1981, the Regional Director forSincerely yours, Region 19 issued a second order consolidatingCora M. Vaughn casesandconsolidated complaint and notice ofAttorney hearing. The second consolidated complaint allegesthat "Respondents Peninsula, Pac West, Harbor,On April 15, 1981. the same attorney wrote this Bruce Beard and any other companies that havesecond letter: been or may be formed by Respondent BruceBruce Beard, President Beard to disguise the continuation of Harbor are,Harbor Construction Company Peninsula and have been at all times material herein, alterMetal Structure[sic] egos and a single employer within the meaning of131 Second Ave. So. the Act." The second consolidated complaint alsoEdmonds, WA 98020 alleges that "Respondents Harbor, Peninsula andPac West have common ownership, common su-RE: Harbor Construction Co./ pervision, interchangeability of employees andPeninsula Metal Structures equipment and centralized control of labor rela-Case Nos. 19-CA-12824, 19-CA-12904, 19- tions policies." The violations alleged in thisCA-12905 second consolidated complaint are identical toDear Mr. Beard: those alleged in the first consolidated complaint.As you were advised telephonically on April Returnreceipts forserviceofthesecondconsoli-15, 1981, unless an Answer to the Complaint datedcomplaint show that service was made in theissued in the above referenced cases are [sic] namesofPeninsulaandHarborattheSecondreceived in this office by Friday, April 17, this Avenueaddresslistedon thecharge.office will move for a Summary Judgment in On July 1, 1981, counsel for the General Counselthose cases. filedaMotion for Summary Judgment and ToTransfer Cases to the Board. The motion restatesMy records indicate that you are not repre- the history of the proceedings, summarizes the al-sented by Counsel in these cases. If you retain leged violations, and further alleges that, since Jan-Counsel, please advise me accordingly. uary 5, 1981. counsel for the General CounselAs I previously advised you, it would be mu- sought to communicate personally by telephonetually beneficial if these cases were settled out- and letter with Respondent's president, Bruceside of trial. Thus, in the event you now wish Beard, regarding the need for prompt complianceto discuss settlement possibilities, or require with the requirement for filing an answer. Themy assistance, please contact me at 442-5693. motion also alleges that Respondent had neitherfiled an answer nor requested an extension of timeSincerely yours, to file an answer. A "Certification of Nonfiling ofCora Vaughn Answer," made by the Acting Regional DirectorAttorney for Region 19, certified that Respondent had nei-On April 22, 1981, the Union filed a charge in ther filed an answer nor requested an extension ofCase 19-CA-13483 naming Harbor, Peninsula, time. The certificate of service attached to the"Pac West, Inc., et al.; Bruce Beard, Individually; motion shows individual service by certified mailBruce Beard d/b/a Harbor Construction Company, on Peninsula, Harbor, Pac West, and Beard.Bruce Beard d/b/a Peninsula Metal Structures, On July 9, 1981, the Board issued an order trans-Bruce Beard d/b/a Pack [sic] West, Inc., et al." as ferring the proceeding to the Board and a NoticeRespondent. The charge alleges that Respondent To Show Cause, granting Respondent until Julyhad violated Section 8(a)(5) and (1) of the Act by 23, 1981, to answer the motion. Harbor and Penin-repudiating the collective-bargaining agreement in sula failed to respond, while on July 29, 1981,a number of specified ways. The charge also al- Beard and Pac West filed their motion seekingHARBOR CONSTRUCTION COMPANY, INC. 549Board requires that answers to complaints be leges that the "Employer is currently operatingfiled within 10 days of their issuance. under the name Pac West, Inc.," and that "PacPlease be advised that an answer to the consol- Westisajointemployer or alter-ego of Harboridated complaint must be filed within this Construction Company and Peninsula Metal Struc-office within 10 days of the date of this letter, tures." Thecharge further alleges that "[a]ll of theor this office will be forced to seek a summary abovecompanies are either owned or managed byjudgment against your companies. Bruce Beard." A copy of this charge was sent byI I can be of assistance in this matter, please certified mail to the Second Avenue address listedIf I can be of assistance in this matter, please fo Respondent on the charge.do not hesitate to contact me. fo 4 o te Re.On June 4, 1981, the Regional Director forSincerely yours, Region 19 issued a second order consolidatingCora M. Vaughn casesandconsolidated complaint and notice ofAttorney hearing. The second consolidated complaint allegesthat "Respondents Peninsula, Pac West, Harbor,On April 15, 1981. the same attorney wrote this Bruce Beard and any other companies that havesecond letter: been or may be formed by Respondent BruceBruce Beard, President Beard to disguise the continuation of Harbor are,Harbor Construction Company Peninsula and have been at all times material herein, alterMetal Structure[sic] egos and a single employer within the meaning of131 Second Ave. So. the Act." The second consolidated complaint alsoEdmonds, WA 98020 alleges that "Respondents Harbor, Peninsula andPac West have common ownership, common su-RE: Harbor Construction Co./ pervision, interchangeability of employees andPeninsula Metal Structures equipment and centralized control of labor rela-Case Nos. 19-CA-12824, 19-CA-12904, 19- tions policies." The violations alleged in thisCA-12905 second consolidated complaint are identical toDear Mr. Beard: those alleged in the first consolidated complaint.As you were advised telephonically on April Returnreceipts forserviceofthesecondconsoli-15, 1981, unless an Answer to the Complaint datedcomplaint show that service was made in theissued in the above referenced cases are [sic] namesofPeninsulaandHarborattheSecondreceived in this office by Friday, April 17, this Avenueaddresslistedon thecharge.office will move for a Summary Judgment in On July 1, 1981, counsel for the General Counselthose cases. filedaMotion for Summary Judgment and ToTransfer Cases to the Board. The motion restatesMy records indicate that you are not repre- the history of the proceedings, summarizes the al-sented by Counsel in these cases. If you retain leged violations, and further alleges that, since Jan-Counsel, please advise me accordingly. uary 5, 1981. counsel for the General CounselAs I previously advised you, it would be mu- sought to communicate personally by telephonetually beneficial if these cases were settled out- and letter with Respondent's president, Bruceside of trial. Thus, in the event you now wish Beard, regarding the need for prompt complianceto discuss settlement possibilities, or require with the requirement for filing an answer. Themy assistance, please contact me at 442-5693. motion also alleges that Respondent had neitherfiled an answer nor requested an extension of timeSincerely yours, to file an answer. A "Certification of Nonfiling ofCora Vaughn Answer," made by the Acting Regional DirectorAttorney for Region 19, certified that Respondent had nei-On April 22, 1981, the Union filed a charge in ther filed an answer nor requested an extension ofCase 19-CA-13483 naming Harbor, Peninsula, time. The certificate of service attached to the"Pac West, Inc., et al.; Bruce Beard, Individually; motion shows individual service by certified mailBruce Beard d/b/a Harbor Construction Company, on Peninsula, Harbor, Pac West, and Beard.Bruce Beard d/b/a Peninsula Metal Structures, On July 9, 1981, the Board issued an order trans-Bruce Beard d/b/a Pack [sic] West, Inc., et al." as ferring the proceeding to the Board and a NoticeRespondent. The charge alleges that Respondent To Show Cause, granting Respondent until Julyhad violated Section 8(a)(5) and (1) of the Act by 23, 1981, to answer the motion. Harbor and Penin-repudiating the collective-bargaining agreement in sula failed to respond, while on July 29, 1981,a number of specified ways. The charge also al- Beard and Pac West filed their motion seeking 550 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleave to file an answer to the complaint, or to re- 19-CA-13483. In fact, their motion, which requestsspond to the Notice To Show Cause, and request- that they be excused from their failure to responding that the Board deny the General Counsel's to the second consolidated complaint by the Junemotion. 18, 1981, deadline because of "excusable neglect onUpon the entire record in this proceeding, the their part and the part of their employees andBoard makes the following: agents in not recognizing that the nature of theRulg on te M n fr S ry J t case had changed with the addition of more par-ties," essentially admits having received the docu-Section 102.20 of the Board's Rules and Regula- ments here in issue. As to their failure to respondtions, Series 8, as amended, provides as follows: to the Notice To Show Cause by the July 23, 1981,The respondent shall, within 10 days from the deadline, Beard and Pac West offer no excuseservice of the complaint, file an answer there- whatsoever.to. The respondent shall specifically admit, We note that copies of the charge and complaintdeny, or explain each of the facts alleged in in Case 19-CA-13483 were sent to Respondent'sthe complaint, unless the respondent is without business address, 131 Second Avenue South.2Sec-knowledge, in which case the respondent shall tion 11(4) of the Act provides that "[c]omplaints,so state, such statement operating as a denial. orders, and other process and papers of the Board,All allegations in the complaint, if no answer its member, agent, or agency, may be served eitheris filed, or any allegation in the complaint not personally or by registered mail or by telegraph orspecifically denied or explained in an answer by leaving a copy thereof at the principal office orfiled, unless the respondent shall state in the place of business of the person required to beanswer that he is without knowledge, shall be served." There is no contention that Beard and Pacdeemed to be admitted to be true and shall be West did not share the Second Avenue business ad-so found by the Board, unless good cause to dress, and, in fact, the affidavit of service attachedthe contrary is shown. to the General Counsel's Motion for SummaryBeard and Pac West argue that their motion Judgment, which Beard and Pac West admitshould be granted because their admitted failure to having received, shows service to Beard and Pacmeet the deadlines for filing was excused by "con- West at that address.fusion, lack of proper notice to them, and excusable Accordingly, it appears that Beard and Pac Westneglect on their part and the part of their employ- had actual notice and were served in accordanceees and agents in not recognizing that the nature of with the statutory requirements. Because theythe case had changed with the addition of more failed to respond in a timely manner to the com-parties." The motion also asserts that Beard never plaint or to the Notice To Show Cause, or to dem-did business as Peninsula or Harbor, that Pac West onstrate good cause for failing to do so, we herebyis not a successor corporation to Harbor or an alter deny their motion. Furthermore, no good causeego of Harbor or Peninsula, and that Beard and Pac having been shown for Harbor's and Peninsula'sWest had a "valid and true defense." The motion failure to file an answer, the allegations of the com-also contends that neither Pac West, Inc., nor plaint are deemed admitted and true, and we grantBruce Beard, individually, were ever mailed a copy the General Counsel's Motion for Summary Judg-of the charge in Case 19-CA-13483 or of the ment.second order consolidating the cases. On the basis of the entire record, the BoardThe return receipt and the letter mailed with the makes the following:charge in Case 19-CA-13483 indicate that Beardand Pac West were not individually served with FINDINGS OF FACTcopies of the charge. Rather, it appears that one. THE BUSINESS OF RESPONDENTcopy of the charge, which named Pac West andBeard, was mailed jointly to all those named as Re- Harbor and Peninsula are Washington corpora-spondent at the Second Avenue address. Similarly, tions with an office and place of business in Ed-the affidavit of service attached to the second monds, Washington, where they are engaged in theorder consolidating the cases names Peninsula and business of general construction. During the pastHarbor as receiving copies at the Second Avenue 12 months, a representative period, Harbor andaddress, but does not list Beard or Pac West as in- Peninsula had gross sales of goods and servicesdividually receiving copies. Concerning the failureto respond to the second consolidated complaint, 'The General Counsel's Motion for Summary Judgment, which BeardBadneite er o a e cims that theyr Beh and Pac West do not deny having received, asserts that this Secondneither Beard nor Pac West claims that they had Avenue address is Respondent's business address. Nowhere in Respond-no notice of the charge and the complaint in Case ent's motion does it challenge this assertion.550 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleave to file an answer to the complaint, or to re- 19-CA-13483. In fact, their motion, which requestsspond to the Notice To Show Cause, and request- that they be excused from their failure to responding that the Board deny the General Counsel's to the second consolidated complaint by the Junemotion. 18, 1981, deadline because of "excusable neglect onUpon the entire record in this proceeding, the their part and the part of their employees andBoard makes the following: agents in not recognizing that the nature of theRuling on the Motion for Summary Judgment case had changed with the addition of more par-Ruling on the Motion for Summary Judgment —^ mthaigrcvetedouties," essentially admits having received the docu-Section 102.20 of the Board's Rules and Regula- ments here in issue. As to their failure to respondtions, Series 8, as amended, provides as follows: to the Notice To Show Cause by the July 23, 1981,The respondent shall, within 10 days from the deadline, Beard and Pac West offer no excuseservice of the complaint, file an answer there- whatsoever.to. The respondent shall specifically admit, We note that copies of the charge and complaintdeny, or explain each of the facts alleged in in Case 19-CA-13483 were sent to Respondent'sthe complaint, unless the respondent is without business address, 131 Second Avenue South.2Sec-knowledge, in which case the respondent shall tion 11(4) of the Act provides that "[c]omplaints,so state, such statement operating as a denial,. orders, and other process and papers of the Board,All allegations in the complaint, if no answer its member, agent, or agency, may be served eitheris filed, or any allegation in the complaint not personally or by registered mail or by telegraph orspecifically denied or explained in an answer by leaving a copy thereof at the principal office orfiled, unless the respondent shall state in the place of business of the person required to beanswer that he is without knowledge, shall be served." There is no contention that Beard and Pacdeemed to be admitted to be true and shall be West did not share the Second Avenue business ad-so found by the Board, unless good cause to dress, and, in fact, the affidavit of service attachedthe contrary is shown. to the General Counsel's Motion for SummaryBeard and Pac West argue that their motion Judgment, which Beard and Pac West admitshould be granted because their admitted failure to having received, shows service to Beard and Pacmeet the deadlines for filing was excused by "con- Westat that address.fusion, lack of proper notice to them, and excusable Accordingly, it appears that Beard and Pac Westneglect on their part and the part of their employ- had actual notice and were served in accordanceees and agents in not recognizing that the nature of with the statutory requirements. Because theythe case had changed with the addition of more failed to respond in a timely manner to the com-parties." The motion also asserts that Beard never plaint or to the Notice To Show Cause, or to dem-did business as Peninsula or Harbor, that Pac West onstrate good cause for failing to do so, we herebyis not a successor corporation to Harbor or an alter deny their motion. Furthermore, no good causeego of Harbor or Peninsula, and that Beard and Pac having been shown for Harbor's and Peninsula'sWest had a "valid and true defense." The motion failure to file an answer, the allegations of the com-also contends that neither Pac West, Inc., nor plaint are deemed admitted and true, and we grantBruce Beard, individually, were ever mailed a copy the General Counsel's Motion for Summary Judg-of the charge in Case 19-CA-13483 or of the ment.second order consolidating the cases. On the basis of the entire record, the BoardThe return receipt and the letter mailed with the makes the following:charge in Case 19-CA-13483 indicate that Beardand Pac West were not individually served with FINDINGS OF FACTcopies of the charge. Rather, it appears that one 1. THE BUSINESS OF RESPONDENTcopy of the charge, which named Pac West andBeard, was mailed jointly to all those named as Re- Harbor and Peninsula are Washington corpora-spondent at the Second Avenue address. Similarly, tions with an office and place of business in Ed-the affidavit of service attached to the second monds, Washington, where they are engaged in theorder consolidating the cases names Peninsula and business of general construction. During the pastHarbor as receiving copies at the Second Avenue 12 months, a representative period, Harbor andaddress, but does not list Beard or Pac West as in- Peninsula had gross sales of goods and servicesdividually receiving copies. Concerning the failureto respond tO the Second Consolidated complaint, The General Counsel's Motion for Summary Judgment, which BeardneitherBeard nr Pac Wst clais that hey had and Pac West do not deny having received, amserts that this Secondneither Beard nor Pac West claims that they had^Avenue address is Respondent's business address. Nowhere in Respond-no notice Of the Charge and the Complaint in Case ent's motion does it challenge this assertion.550 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleave to file an answer to the complaint, or to re- 19-CA-13483. In fact, their motion, which requestsspond to the Notice To Show Cause, and request- that they be excused from their failure to responding that the Board deny the General Counsel's to the second consolidated complaint by the Junemotion. 18, 1981, deadline because of "excusable neglect onUpon the entire record in this proceeding, the their part and the part of their employees andBoard makes the following: agents in not recognizing that the nature of theRuling on the Motion for Summary Judgment case had changed with the addition of more par-Ruling on the Motion for Summary Judgment —^ mthaigrcvetedouties," essentially admits having received the docu-Section 102.20 of the Board's Rules and Regula- ments here in issue. As to their failure to respondtions, Series 8, as amended, provides as follows: to the Notice To Show Cause by the July 23, 1981,The respondent shall, within 10 days from the deadline, Beard and Pac West offer no excuseservice of the complaint, file an answer there- whatsoever.to. The respondent shall specifically admit, We note that copies of the charge and complaintdeny, or explain each of the facts alleged in in Case 19-CA-13483 were sent to Respondent'sthe complaint, unless the respondent is without business address, 131 Second Avenue South.2Sec-knowledge, in which case the respondent shall tion 11(4) of the Act provides that "[c]omplaints,so state, such statement operating as a denial,. orders, and other process and papers of the Board,All allegations in the complaint, if no answer its member, agent, or agency, may be served eitheris filed, or any allegation in the complaint not personally or by registered mail or by telegraph orspecifically denied or explained in an answer by leaving a copy thereof at the principal office orfiled, unless the respondent shall state in the place of business of the person required to beanswer that he is without knowledge, shall be served." There is no contention that Beard and Pacdeemed to be admitted to be true and shall be West did not share the Second Avenue business ad-so found by the Board, unless good cause to dress, and, in fact, the affidavit of service attachedthe contrary is shown. to the General Counsel's Motion for SummaryBeard and Pac West argue that their motion Judgment, which Beard and Pac West admitshould be granted because their admitted failure to having received, shows service to Beard and Pacmeet the deadlines for filing was excused by "con- Westat that address.fusion, lack of proper notice to them, and excusable Accordingly, it appears that Beard and Pac Westneglect on their part and the part of their employ- had actual notice and were served in accordanceees and agents in not recognizing that the nature of with the statutory requirements. Because theythe case had changed with the addition of more failed to respond in a timely manner to the com-parties." The motion also asserts that Beard never plaint or to the Notice To Show Cause, or to dem-did business as Peninsula or Harbor, that Pac West onstrate good cause for failing to do so, we herebyis not a successor corporation to Harbor or an alter deny their motion. Furthermore, no good causeego of Harbor or Peninsula, and that Beard and Pac having been shown for Harbor's and Peninsula'sWest had a "valid and true defense." The motion failure to file an answer, the allegations of the com-also contends that neither Pac West, Inc., nor plaint are deemed admitted and true, and we grantBruce Beard, individually, were ever mailed a copy the General Counsel's Motion for Summary Judg-of the charge in Case 19-CA-13483 or of the ment.second order consolidating the cases. On the basis of the entire record, the BoardThe return receipt and the letter mailed with the makes the following:charge in Case 19-CA-13483 indicate that Beardand Pac West were not individually served with FINDINGS OF FACTcopies of the charge. Rather, it appears that one 1. THE BUSINESS OF RESPONDENTcopy of the charge, which named Pac West andBeard, was mailed jointly to all those named as Re- Harbor and Peninsula are Washington corpora-spondent at the Second Avenue address. Similarly, tions with an office and place of business in Ed-the affidavit of service attached to the second monds, Washington, where they are engaged in theorder consolidating the cases names Peninsula and business of general construction. During the pastHarbor as receiving copies at the Second Avenue 12 months, a representative period, Harbor andaddress, but does not list Beard or Pac West as in- Peninsula had gross sales of goods and servicesdividually receiving copies. Concerning the failureto respond tO the Second Consolidated complaint, The General Counsel's Motion for Summary Judgment, which BeardneitherBeard nr Pac Wst clais that hey had and Pac West do not deny having received, amserts that this Secondneither Beard nor Pac West claims that they had^Avenue address is Respondent's business address. Nowhere in Respond-no notice Of the Charge and the Complaint in Case ent's motion does it challenge this assertion.550 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleave to file an answer to the complaint, or to re- 19-CA-13483. In fact, their motion, which requestsspond to the Notice To Show Cause, and request- that they be excused from their failure to responding that the Board deny the General Counsel's to the second consolidated complaint by the Junemotion. 18, 1981, deadline because of "excusable neglect onUpon the entire record in this proceeding, the their part and the part of their employees andBoard makes the following: agents in not recognizing that the nature of theRuling on the Motion for Summary Judgment case had changed with the addition of more par-Ruling on the Motion for Summary Judgment —^ mthaigrcvetedouties," essentially admits having received the docu-Section 102.20 of the Board's Rules and Regula- ments here in issue. As to their failure to respondtions, Series 8, as amended, provides as follows: to the Notice To Show Cause by the July 23, 1981,The respondent shall, within 10 days from the deadline, Beard and Pac West offer no excuseservice of the complaint, file an answer there- whatsoever.to. The respondent shall specifically admit, We note that copies of the charge and complaintdeny, or explain each of the facts alleged in in Case 19-CA-13483 were sent to Respondent'sthe complaint, unless the respondent is without business address, 131 Second Avenue South.2Sec-knowledge, in which case the respondent shall tion 11(4) of the Act provides that "[c]omplaints,so state, such statement operating as a denial,. orders, and other process and papers of the Board,All allegations in the complaint, if no answer its member, agent, or agency, may be served eitheris filed, or any allegation in the complaint not personally or by registered mail or by telegraph orspecifically denied or explained in an answer by leaving a copy thereof at the principal office orfiled, unless the respondent shall state in the place of business of the person required to beanswer that he is without knowledge, shall be served." There is no contention that Beard and Pacdeemed to be admitted to be true and shall be West did not share the Second Avenue business ad-so found by the Board, unless good cause to dress, and, in fact, the affidavit of service attachedthe contrary is shown. to the General Counsel's Motion for SummaryBeard and Pac West argue that their motion Judgment, which Beard and Pac West admitshould be granted because their admitted failure to having received, shows service to Beard and Pacmeet the deadlines for filing was excused by "con- Westat that address.fusion, lack of proper notice to them, and excusable Accordingly, it appears that Beard and Pac Westneglect on their part and the part of their employ- had actual notice and were served in accordanceees and agents in not recognizing that the nature of with the statutory requirements. Because theythe case had changed with the addition of more failed to respond in a timely manner to the com-parties." The motion also asserts that Beard never plaint or to the Notice To Show Cause, or to dem-did business as Peninsula or Harbor, that Pac West onstrate good cause for failing to do so, we herebyis not a successor corporation to Harbor or an alter deny their motion. Furthermore, no good causeego of Harbor or Peninsula, and that Beard and Pac having been shown for Harbor's and Peninsula'sWest had a "valid and true defense." The motion failure to file an answer, the allegations of the com-also contends that neither Pac West, Inc., nor plaint are deemed admitted and true, and we grantBruce Beard, individually, were ever mailed a copy the General Counsel's Motion for Summary Judg-of the charge in Case 19-CA-13483 or of the ment.second order consolidating the cases. On the basis of the entire record, the BoardThe return receipt and the letter mailed with the makes the following:charge in Case 19-CA-13483 indicate that Beardand Pac West were not individually served with FINDINGS OF FACTcopies of the charge. Rather, it appears that one 1. THE BUSINESS OF RESPONDENTcopy of the charge, which named Pac West andBeard, was mailed jointly to all those named as Re- Harbor and Peninsula are Washington corpora-spondent at the Second Avenue address. Similarly, tions with an office and place of business in Ed-the affidavit of service attached to the second monds, Washington, where they are engaged in theorder consolidating the cases names Peninsula and business of general construction. During the pastHarbor as receiving copies at the Second Avenue 12 months, a representative period, Harbor andaddress, but does not list Beard or Pac West as in- Peninsula had gross sales of goods and servicesdividually receiving copies. Concerning the failureto respond tO the Second Consolidated complaint, The General Counsel's Motion for Summary Judgment, which BeardneitherBeard nr Pac Wst clais that hey had and Pac West do not deny having received, amserts that this Secondneither Beard nor Pac West claims that they had^Avenue address is Respondent's business address. Nowhere in Respond-no notice Of the Charge and the Complaint in Case ent's motion does it challenge this assertion. HARBOR CONSTRUCTION COMPANY, INC. 551valued in excess of $50,000, and purchased and All employees employed by Respondent ascaused to be transferred and delivered to their journeymen or apprentice carpenters in thefacilities within the State of Washington goods and construction industry.materials valued in excess of $50,000 directly from The Union has been the collective-bargainingsources outside that State or from suppliers within representative of the employees in said unit sincethat State which in turn obtained such goods and October 1972, and it continues to be such exclusivematerials directly from sources outside that State. representative within the meaning of Section 9(a)Pac West is a Nevada corporation with an office of the Act.and place of business in Edmonds, Washington,where it is engaged in the business of general con- B. The Refusal To Bargainstruction. During the past 12 months, a representa- Respondent has entered into successive collec-tive period, Pac West had gross sales of goods and tive-bargaining agreements with the Union sinceservices valued in excess of $500,000, and pur- October 1972. The most recent collective-bargain-chased and caused to be transferred and delivered ing agreement is effective by its terms for theto its facilities within the State of Washington period June 1, 1977, to May 31, 1981. Since on orgoods and materials valued in excess of $50,000 di- about June 5, 1980, Respondent has refused torectly from sources outside that State or from sup- apply the terms and conditions of the collective-pliers within that State which in turn obtained such bargaining agreement to, or to recognize the Uniongoods and materials directly from sources outside as the exclusive bargaining representative of, itsthat State. employees working as journeymen or apprenticeHarbor, Peninsula, and Pac West have common carpenters in the construction industry.ownership, common supervision, interchangeability Accordingly, we find that, by the conduct de-of employees and equipment, and centralized con- scribed above, Respondent has engaged in and istrol of labor relations policies. engaging in unfair labor practices within the mean-Peninsula and Pac West were established by ing of Section 8(a)(5) and (1) of the Act.Beard as a subordinate instrument to and a dis-guised continuation of Harbor. C. The Threat and the DiscriminatoryPeninsula, Pac West, Harbor, Bruce Beard, and Dischargesany other companies that have been or may be In or about the month of June 1980, Respondentformed by Beard to disguise the continuation of told employees that they could retain their jobsHarbor are alter egos and a single employer within only if they agreed to work for below union scalethe meaning of the Act, and have been at all times wages.material herein. Accordingly, we find that, by the conduct de-We find, on the basis of the foregoing, that scribed above, Respondent has engaged in and isHarbor, Peninsula, Pac West, and Bruce Beard, engaging in unfair labor practices within the mean-are, and have been at all times material herein, an ing of Section 8(a)() of the Act.employer engaged in commerce within the mean- In or about the month of June 1980, Respondenting of Section 2(6) and (7) of the Act, and that it laid off or discharged employees Darrell Dewaynewill effectuate the policies of the Act to assert ju- Bash and Lonnie Bash, and has failed and refuse torisdiction herein. recall or reinstate them to their same or to substan-tially equivalent positions, because they joined orII. THE LABOR ORGANIZATION INVOLVED assisted the Union or otherwise engaged in unionSeattle District Council of Carpenters, United activities.Brotherhood of Carpenters and Joiners of America, Accordingly, we find that, by the conduct de-AFL-CIO, is, and has been at all times material scribed above, Respondent has engaged in and isherein, a labor organization within the meaning of engaging in unfair labor practices within the mean-Section 2(5) of the Act. ing of Section 8(a)(3) and (1) of the Act.III. THE UNFAIR LABOR PRACTICES IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEA. The Unit~~A. The Unit ~The activities of Respondent set forth in sectionThe following employees of Respondent consti- III, above, occurring in connection with Respond-tute a unit appropriate for collective-bargaining ent's operations described in section I, above, havepurposes within the meaning of Section 9(b) of the a close, intimate, and substantial relationship toAct: trade, traffic, and commerce among the severalHARBOR CONSTRUCTION COMPANY, INC. 551valued in excess of $50,000, and purchased and All employees employed by Respondent ascaused to be transferred and delivered to their journeymen or apprentice carpenters in thefacilities within the State of Washington goods and construction industry.materials valued in excess of $50,000 directly from The Union has been the collective-bargainingsources outside that State or from suppliers within representative of the employees in said unit sincethat State which in turn obtained such goods and October 1972, and it continues to be such exclusivematerials directly from sources outside that State. representative within the meaning of Section 9(a)Pac West is a Nevada corporation with an office of the Act.and place of business in Edmonds, Washington,where it is engaged in the business of general con- B. The Refusal To Bargainstruction. During the past 12 months, a representa- Respondent has entered into successive collec-tive period, Pac West had gross sales of goods and tive-bargaining agreements with the Union sinceservices valued in excess of $500,000, and pur- October 1972. The most recent collective-bargain-chased and caused to be transferred and delivered i agreement is effective by its terms for theto its facilities within the State of Washington period June 1. 1977, to May 31, 1981. Since on orgoods and materials valued in excess of $50,000 di- about June 5, 1980, Respondent has refused torectly from sources outside that State or from sup- apply the terms and conditions of the collective-pliers within that State which in turn obtained such bargaining agreement to, or to recognize the Uniongoods and materials directly from sources outside as the exclusive bargaining representative of, itsthat State. employees working as journeymen or apprenticeHarbor, Peninsula, and Pac West have common carpenters in the construction industry.ownership, common supervision, interchangeability Accordingly, we find that, by the conduct de-of employees and equipment, and centralized con- scribed above, Respondent has engaged in and istrol of labor relations policies. engaging in unfair labor practices within the mean-Peninsula and Pac West were established by ing of Section 8(a)(5) and (1) of the Act.Beard as a subordinate instrument to and a dis-guised continuation of Harbor. C. The Threat and the DiscriminatoryPeninsula, Pac West, Harbor, Bruce Beard, and Dischargesany other companies that have been or may be In or about the month of June 1980, Respondentformed by Beard to disguise the continuation of told employees that they could retain their jobsHarbor are alter egos and a single employer within only if they agreed to work for below union scalethe meaning of the Act, and have been at all times wages.material herein. Accordingly, we find that, by the conduct de-We find, on the basis of the foregoing, that scribed above, Respondent has engaged in and isHarbor, Peninsula, Pac West, and Bruce Beard, engaging in unfair labor practices within the mean-are, and have been at all times material herein, an ing of Section 8(a(l) of the Act.employer engaged in commerce within the mean- In or about the month of June 1980, Respondenting of Section 2(6) and (7) of the Act, and that it laid off or discharged employees Darrell Dewaynewill effectuate the policies of the Act to assert ju- Bash and Lonnie Bash, and has failed and refuse torisdiction herein. recall or reinstate them to their same or to substan-tially equivalent positions, because they joined orll. THE LABOR ORGANIZATION INVOLVED assisted the Union or otherwise engaged in unionSeattle District Council of Carpenters, United activities.Brotherhood of Carpenters and Joiners of America, Accordingly, we find that, by the conduct de-AFL-CIO, is, and has been at all times material scribed above, Respondent has engaged in and isherein, a labor organization within the meaning of engaging in unfair labor practices within the mean-Section 2(5) of the Act. ing of Section 8(a)(3) and (1) of the Act.III. THE UNFAIR LABOR PRACTICES V.THEEFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEA. The Ulnit_The activities of Respondent set forth in sectionThe following employees of Respondent consti- III, above, occurring in connection with Respond-tute a unit appropriate for collective-bargaining ent's operations described in section I, above, havepurposes within the meaning of Section 9(b) of the a close, intimate, and substantial relationship toAct: trade, traffic, and commerce among the severalHARBOR CONSTRUCTION COMPANY, INC. 551valued in excess of $50,000, and purchased and All employees employed by Respondent ascaused to be transferred and delivered to their journeymen or apprentice carpenters in thefacilities within the State of Washington goods and construction industry.materials valued in excess of $50,000 directly from The Union has been the collective-bargainingsources outside that State or from suppliers within representative of the employees in said unit sincethat State which in turn obtained such goods and October 1972, and it continues to be such exclusivematerials directly from sources outside that State. representative within the meaning of Section 9(a)Pac West is a Nevada corporation with an office of the Act.and place of business in Edmonds, Washington,where it is engaged in the business of general con- B. The Refusal To Bargainstruction. During the past 12 months, a representa- Respondent has entered into successive collec-tive period, Pac West had gross sales of goods and tive-bargaining agreements with the Union sinceservices valued in excess of $500,000, and pur- October 1972. The most recent collective-bargain-chased and caused to be transferred and delivered i agreement is effective by its terms for theto its facilities within the State of Washington period June 1. 1977, to May 31, 1981. Since on orgoods and materials valued in excess of $50,000 di- about June 5, 1980, Respondent has refused torectly from sources outside that State or from sup- apply the terms and conditions of the collective-pliers within that State which in turn obtained such bargaining agreement to, or to recognize the Uniongoods and materials directly from sources outside as the exclusive bargaining representative of, itsthat State. employees working as journeymen or apprenticeHarbor, Peninsula, and Pac West have common carpenters in the construction industry.ownership, common supervision, interchangeability Accordingly, we find that, by the conduct de-of employees and equipment, and centralized con- scribed above, Respondent has engaged in and istrol of labor relations policies. engaging in unfair labor practices within the mean-Peninsula and Pac West were established by ing of Section 8(a)(5) and (1) of the Act.Beard as a subordinate instrument to and a dis-guised continuation of Harbor. C. The Threat and the DiscriminatoryPeninsula, Pac West, Harbor, Bruce Beard, and Dischargesany other companies that have been or may be In or about the month of June 1980, Respondentformed by Beard to disguise the continuation of told employees that they could retain their jobsHarbor are alter egos and a single employer within only if they agreed to work for below union scalethe meaning of the Act, and have been at all times wages.material herein. Accordingly, we find that, by the conduct de-We find, on the basis of the foregoing, that scribed above, Respondent has engaged in and isHarbor, Peninsula, Pac West, and Bruce Beard, engaging in unfair labor practices within the mean-are, and have been at all times material herein, an ing of Section 8(a(l) of the Act.employer engaged in commerce within the mean- In or about the month of June 1980, Respondenting of Section 2(6) and (7) of the Act, and that it laid off or discharged employees Darrell Dewaynewill effectuate the policies of the Act to assert ju- Bash and Lonnie Bash, and has failed and refuse torisdiction herein. recall or reinstate them to their same or to substan-tially equivalent positions, because they joined orll. THE LABOR ORGANIZATION INVOLVED assisted the Union or otherwise engaged in unionSeattle District Council of Carpenters, United activities.Brotherhood of Carpenters and Joiners of America, Accordingly, we find that, by the conduct de-AFL-CIO, is, and has been at all times material scribed above, Respondent has engaged in and isherein, a labor organization within the meaning of engaging in unfair labor practices within the mean-Section 2(5) of the Act. ing of Section 8(a)(3) and (1) of the Act.III. THE UNFAIR LABOR PRACTICES V.THEEFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEA. The Ulnit_The activities of Respondent set forth in sectionThe following employees of Respondent consti- III, above, occurring in connection with Respond-tute a unit appropriate for collective-bargaining ent's operations described in section I, above, havepurposes within the meaning of Section 9(b) of the a close, intimate, and substantial relationship toAct: trade, traffic, and commerce among the severalHARBOR CONSTRUCTION COMPANY, INC. 551valued in excess of $50,000, and purchased and All employees employed by Respondent ascaused to be transferred and delivered to their journeymen or apprentice carpenters in thefacilities within the State of Washington goods and construction industry.materials valued in excess of $50,000 directly from The Union has been the collective-bargainingsources outside that State or from suppliers within representative of the employees in said unit sincethat State which in turn obtained such goods and October 1972, and it continues to be such exclusivematerials directly from sources outside that State. representative within the meaning of Section 9(a)Pac West is a Nevada corporation with an office of the Act.and place of business in Edmonds, Washington,where it is engaged in the business of general con- B. The Refusal To Bargainstruction. During the past 12 months, a representa- Respondent has entered into successive collec-tive period, Pac West had gross sales of goods and tive-bargaining agreements with the Union sinceservices valued in excess of $500,000, and pur- October 1972. The most recent collective-bargain-chased and caused to be transferred and delivered i agreement is effective by its terms for theto its facilities within the State of Washington period June 1. 1977, to May 31, 1981. Since on orgoods and materials valued in excess of $50,000 di- about June 5, 1980, Respondent has refused torectly from sources outside that State or from sup- apply the terms and conditions of the collective-pliers within that State which in turn obtained such bargaining agreement to, or to recognize the Uniongoods and materials directly from sources outside as the exclusive bargaining representative of, itsthat State. employees working as journeymen or apprenticeHarbor, Peninsula, and Pac West have common carpenters in the construction industry.ownership, common supervision, interchangeability Accordingly, we find that, by the conduct de-of employees and equipment, and centralized con- scribed above, Respondent has engaged in and istrol of labor relations policies. engaging in unfair labor practices within the mean-Peninsula and Pac West were established by ing of Section 8(a)(5) and (1) of the Act.Beard as a subordinate instrument to and a dis-guised continuation of Harbor. C. The Threat and the DiscriminatoryPeninsula, Pac West, Harbor, Bruce Beard, and Dischargesany other companies that have been or may be In or about the month of June 1980, Respondentformed by Beard to disguise the continuation of told employees that they could retain their jobsHarbor are alter egos and a single employer within only if they agreed to work for below union scalethe meaning of the Act, and have been at all times wages.material herein. Accordingly, we find that, by the conduct de-We find, on the basis of the foregoing, that scribed above, Respondent has engaged in and isHarbor, Peninsula, Pac West, and Bruce Beard, engaging in unfair labor practices within the mean-are, and have been at all times material herein, an ing of Section 8(a(l) of the Act.employer engaged in commerce within the mean- In or about the month of June 1980, Respondenting of Section 2(6) and (7) of the Act, and that it laid off or discharged employees Darrell Dewaynewill effectuate the policies of the Act to assert ju- Bash and Lonnie Bash, and has failed and refuse torisdiction herein. recall or reinstate them to their same or to substan-tially equivalent positions, because they joined orll. THE LABOR ORGANIZATION INVOLVED assisted the Union or otherwise engaged in unionSeattle District Council of Carpenters, United activities.Brotherhood of Carpenters and Joiners of America, Accordingly, we find that, by the conduct de-AFL-CIO, is, and has been at all times material scribed above, Respondent has engaged in and isherein, a labor organization within the meaning of engaging in unfair labor practices within the mean-Section 2(5) of the Act. ing of Section 8(a)(3) and (1) of the Act.III. THE UNFAIR LABOR PRACTICES V.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEA. The Ulnit_The activities of Respondent set forth in sectionThe following employees of Respondent consti- III, above, occurring in connection with Respond-tute a unit appropriate for collective-bargaining ent's operations described in section I, above, havepurposes within the meaning of Section 9(b) of the a close, intimate, and substantial relationship toAct: trade, traffic, and commerce among the several 552 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates and tend to lead to labor disputes burdening 4. In or about the month of June 1980, Respond-and obstructing commerce and the free flow of ent, at its construction site, violated Section 8(a)(1)commerce. of the Act by threatening its employees that theycould retain their jobs only if they worked forV. THE REMEDY below union scale wages.Having found that Respondent has engaged in 5. At all times material herein, Respondent hasand is engaging in unfair labor practices within the refused to recognize the Union as the exclusivemeaning of Section 8(a)(5), (3), and (1) of the Act, bargaining representative of its employees workingwe shall order that it cease and desist therefrom, as journeymen or apprentice carpenters, and has re-and take certain affirmative action designed to ef- fused to apply the terms and conditions of the col-fectuate the policies of the Act. lective-bargaining agreement to its employeesWe will, inter alia, order Respondent to give working as journeymen or apprentice carpenters, ineffect to the terms and provisions of the collective- violation of Section 8(a)(5) and (1) of the Act.bargaining agreement retroactively to June 5, 1980. 6. In or about the month of June 1980, Respond-We will also order Respondent to make whole its ent, at its construction site, discharged or laid offemployees for any losses they may have suffered as Darrell Dewayne Bash and Lonnie Bash, and hasa result of Respondent's refusal to abide by that failed and refused to recall or otherwise reinstateagreement, plus interest as set forth in Isis Plumbing them to their same or substantially equivalent posi-& Heating Co., 138 NLRB 716 (1962), and Florida tions, because these employees joined or assistedSteel Corporation, 231 NLRB 651 (1977).3the Union or otherwise engaged in union activities,We will also order that Respondent make whole in violation of Section 8(a)(3) and (1) of the Act.Darrell Dewayne Bash and Lonnie Bash for any 7. The aforesaid unfair labor practices are unfairlosses they may have suffered because of Respond- labor practices affecting commerce within theent's unlawful conduct in discharging or laying meaning of Section 2(6) and (7) of the Act.them off by paying them a sum equal to what eachORDRwould have earned, less any net interim earnings,in accordance with F. W. Woolworth Company, 90 Pursuant to Section 10(c) of the National LaborNLRB 289 (1950), plus interest as set forth above. Relations Act, as amended, the National Labor Re-The Board, upon the basis of the foregoing facts lations Board hereby orders that the Respondent,and the entire record, makes the following: Harbor Construction Company, Inc.; PeninsulaMetal Structures, Inc.; Pac West, Inc., et al.; BruceCONCLUSIONS OF LAW Beard, individually; Bruce Beard d/b/a Peninsula1. Respondent Harbor Construction, Inc.; Penin- Metal Structures; Bruce Beard d/b/a Pac West;sula Metal Structures, Inc.; Pac West, Inc., et al.; Bruce Beard d/b/a Harbor Construction Company,Bruce Beard, individually; Bruce Beard d/b/a Pen- Inc., et al, Edmonds, Washington, its officers,insula Metal Structures; Bruce Beard d/b/a Pac agents, successors, and assigns, shall:West; Bruce Beard d/b/a Harbor Construction 1. Cease and desist from:Company, Inc., et al., is an employer engaged in (a) Refusing to recognize and to bargain collec-commerce with the meaning of Section 2(6) and (7) tively regarding wages, hours, and other terms andof the Act. conditions of employment with Seattle District2. Seattle District Council of Carpenters, United Council of Carpenters, United Brotherhood of Car-Brotherhood of Carpenters and Joiners of America, penters and Joiners of America, AFL-CIO, as theAFL-CIO, is a labor organization within the mean- exclusive bargaining representative of the employ-ing of Section 2(5) of the Act. ees in the following appropriate unit:3. Since on or about October 1972, and at all All employees employed by Respondent astimes material herein, the Union has been the desig- journeymen or apprentice carpenters in thenated exclusive collective-bargaining representative construction industry.of Respondent's employees, pursuant to Section9(a) of the Act, in the following appropriate unit: (b) Refusing to apply the terms and conditions ofthe collective-bargaining agreement with the UnionAll employees employed by Respondent as effective from June 1, 1977, to May 31, 1981.journeymen or apprentice carpenters in the (c) Threatening its employees that they couldconstruction industry. retain their jobs only if they agreed to work forbelow union scale wages.'Member Jenkins would award interest on sums due under the Order b w uio s w .herein based on the formula set forth in his dissent in Olympic Medical (d) Discharging or laying off its employees, andCorporation, 250 NLRB 146 (1980). failing and refusing to reinstate them to their same552 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates and tend to lead to labor disputes burdening 4. In or about the month of June 1980, Respond-and obstructing commerce and the free flow of ent, at its construction site, violated Section 8(a)(1)commerce. of the Act by threatening its employees that theycould retain their jobs only if they worked forv. THE REMEDY below union scale wages.Having found that Respondent has engaged in 5. At all times material herein, Respondent hasand is engaging in unfair labor practices within the refused to recognize the Union as the exclusivemeaning of Section 8(a)(5), (3), and (1) of the Act, bargaining representative of its employees workingwe shall order that it cease and desist therefrom, as journeymen or apprentice carpenters, and has re-and take certain affirmative action designed to ef- fused to apply the terms and conditions of the col-fectuate the policies of the Act. lective-bargaining agreement to its employeesWe will, inter alia, order Respondent to give working as journeymen or apprentice carpenters, ineffect to the terms and provisions of the collective- violation of Section 8(a)(5) and (1) of the Act.bargaining agreement retroactively to June 5, 1980. 6. In or about the month of June 1980, Respond-We will also order Respondent to make whole its ent, at its construction site, discharged or laid offemployees for any losses they may have suffered as Darrell Dewayne Bash and Lonnie Bash, and hasa result of Respondent's refusal to abide by that failed and refused to recall or otherwise reinstateagreement, plus interest as set forth in Isis Plumbing them to their same or substantially equivalent posi-& Heating Co., 138 NLRB 716 (1962), and Florida tions, because these employees joined or assistedSteel Corporation, 231 NLRB 651 (1977).3the Union or otherwise engaged in union activities,We will also order that Respondent make whole inviolation of Section 8(a)(3) and (1) of the Act.Darrell Dewayne Bash and Lonnie Bash for any 7. The aforesaid unfair labor practices are unfairlosses they may have suffered because of Respond- labor practices affecting commerce within theent's unlawful conduct in discharging or laying meaning of Section 2(6) and (7) of the Act.them off by paying them a sum equal to what each ORDERwould have earned, less any net interim earnings,in accordance with F. W. Woolworth Company, 90 Pursuant to Section 10(c) of the National LaborNLRB 289 (1950), plus interest as set forth above. Relations Act, as amended, the National Labor Re-The Board, upon the basis of the foregoing facts lations Board hereby orders that the Respondent,and the entire record, makes the following: Harbor Construction Company, Inc.; PeninsulaMetal Structures, Inc.; Pac West, Inc., et al.; BruceCONCLUSIONS OF LAW Beard, individually; Bruce Beard d/b/a Peninsula1. Respondent Harbor Construction, Inc.; Penin- Metal Structures; Bruce Beard d/b/a Pac West;sula Metal Structures, Inc.; Pac West, Inc., et al; Bruce Beard d/b/a Harbor Construction Company,Bruce Beard, individually; Bruce Beard d/b/a Pen- Inc> etal,' Edmonds, Washington, its officers,insula Metal Structures; Bruce Beard d/b/a Pac agents, successors, and assigns, shall:West; Bruce Beard d/b/a Harbor Construction 1. Cease and desist from:Company, Inc., et al., is an employer engaged in (a) Refusing to recognize and to bargain collec-commerce with the meaning of Section 2(6) and (7) tively regarding wages, hours, and other terms andof the Act. conditions of employment with Seattle District2. Seattle District Council of Carpenters, United Council of Carpenters, United Brotherhood of Car-Brotherhood of Carpenters and Joiners of America, penters and Joiners of America, AFL-CIO, as theAFL-CIO, is a labor organization within the mean- exclusive bargaining representative of the employ-ing of Section 2(5) of the Act. ees in the following appropriate unit:3. Since on or about October 1972, and at all All employees employed by Respondent astimes material herein, the Union has been the desig- journeymen or apprentice carpenters in thenated exclusive collective-bargaining representative construction industry.of Respondent's employees, pursuant to Section _ R s t ap t t.. a9(a) of the Act, in the following appropriate unit: .^ Refusing to apply the terms and conditions ofthe collective-bargaining agreement with the UnionAll employees employed by Respondent as effective from June 1, 1977, to May 31, 1981.journeymen or apprentice carpenters in the (c) Threatening its employees that they couldconstruction industry. retain their jobs only if they agreed to work for------~~~~~~~~~~below union scale wages.'Member Jenkins would award interest on sums due under the Order /blo union sa w .herein based on the formula set forth in his dissent in Olympic Medical (d) Discharging Or laying off its employees, andCorporation, 250 NLRB 146 (1980). failing and refusing to reinstate them to their same552 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates and tend to lead to labor disputes burdening 4. In or about the month of June 1980, Respond-and obstructing commerce and the free flow of ent, at its construction site, violated Section 8(a)(1)commerce. of the Act by threatening its employees that theycould retain their jobs only if they worked forv. THE REMEDY below union scale wages.Having found that Respondent has engaged in 5. At all times material herein, Respondent hasand is engaging in unfair labor practices within the refused to recognize the Union as the exclusivemeaning of Section 8(a)(5), (3), and (1) of the Act, bargaining representative of its employees workingwe shall order that it cease and desist therefrom, as journeymen or apprentice carpenters, and has re-and take certain affirmative action designed to ef- fused to apply the terms and conditions of the col-fectuate the policies of the Act. lective-bargaining agreement to its employeesWe will, inter alia, order Respondent to give working as journeymen or apprentice carpenters, ineffect to the terms and provisions of the collective- violation of Section 8(a)(5) and (1) of the Act.bargaining agreement retroactively to June 5, 1980. 6. In or about the month of June 1980, Respond-We will also order Respondent to make whole its ent, at its construction site, discharged or laid offemployees for any losses they may have suffered as Darrell Dewayne Bash and Lonnie Bash, and hasa result of Respondent's refusal to abide by that failed and refused to recall or otherwise reinstateagreement, plus interest as set forth in Isis Plumbing them to their same or substantially equivalent posi-& Heating Co., 138 NLRB 716 (1962), and Florida tions, because these employees joined or assistedSteel Corporation, 231 NLRB 651 (1977).3the Union or otherwise engaged in union activities,We will also order that Respondent make whole inviolation of Section 8(a)(3) and (1) of the Act.Darrell Dewayne Bash and Lonnie Bash for any 7. The aforesaid unfair labor practices are unfairlosses they may have suffered because of Respond- labor practices affecting commerce within theent's unlawful conduct in discharging or laying meaning of Section 2(6) and (7) of the Act.them off by paying them a sum equal to what each ORDERwould have earned, less any net interim earnings,in accordance with F. W. Woolworth Company, 90 Pursuant to Section 10(c) of the National LaborNLRB 289 (1950), plus interest as set forth above. Relations Act, as amended, the National Labor Re-The Board, upon the basis of the foregoing facts lations Board hereby orders that the Respondent,and the entire record, makes the following: Harbor Construction Company, Inc.; PeninsulaMetal Structures, Inc.; Pac West, Inc., et al.; BruceCONCLUSIONS OF LAW Beard, individually; Bruce Beard d/b/a Peninsula1. Respondent Harbor Construction, Inc.; Penin- Metal Structures; Bruce Beard d/b/a Pac West;sula Metal Structures, Inc.; Pac West, Inc., et al; Bruce Beard d/b/a Harbor Construction Company,Bruce Beard, individually; Bruce Beard d/b/a Pen- lnc* etal,' Edmonds, Washington, its officers,insula Metal Structures; Bruce Beard d/b/a Pac agents, successors, and assigns, shall:West; Bruce Beard d/b/a Harbor Construction 1. Cease and desist from:Company, Inc., et al., is an employer engaged in (a) Refusing to recognize and to bargain collec-commerce with the meaning of Section 2(6) and (7) tively regarding wages, hours, and other terms andof the Act. conditions of employment with Seattle District2. Seattle District Council of Carpenters, United Council of Carpenters, United Brotherhood of Car-Brotherhood of Carpenters and Joiners of America, penters and Joiners of America, AFL-CIO, as theAFL-CIO, is a labor organization within the mean- exclusive bargaining representative of the employ-ing of Section 2(5) of the Act. ees in the following appropriate unit:3. Since on or about October 1972, and at all All employees employed by Respondent astimes material herein, the Union has been the desig- journeymen or apprentice carpenters in thenated exclusive collective-bargaining representative construction industry.of Respondent's employees, pursuant to Section _ R s t ap t t.. a9(a) of the Act, in the following appropriate unit: .^ Refusing to apply the terms and conditions ofthe collective-bargaining agreement with the UnionAll employees employed by Respondent as effective from June 1, 1977, to May 31, 1981.journeymen or apprentice carpenters in the (c) Threatening its employees that they couldconstruction industry. retain their jobs only if they agreed to work for------~~~~~~~~~~below union scale wages.'Member Jenkins would award interest on sums due under the Order /blo union sa w .herein based on the formula set forth in his dissent in Olympic Medical (d) Discharging Or laying off its employees, andCorporation, 250 NLRB 146 (1980). failing and refusing to reinstate them to their same552 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates and tend to lead to labor disputes burdening 4. In or about the month of June 1980, Respond-and obstructing commerce and the free flow of ent, at its construction site, violated Section 8(a)(1)commerce. of the Act by threatening its employees that theycould retain their jobs only if they worked forv. THE REMEDY below union scale wages.Having found that Respondent has engaged in 5. At all times material herein, Respondent hasand is engaging in unfair labor practices within the refused to recognize the Union as the exclusivemeaning of Section 8(a)(5), (3), and (1) of the Act, bargaining representative of its employees workingwe shall order that it cease and desist therefrom, as journeymen or apprentice carpenters, and has re-and take certain affirmative action designed to ef- fused to apply the terms and conditions of the col-fectuate the policies of the Act. lective-bargaining agreement to its employeesWe will, inter alia, order Respondent to give working as journeymen or apprentice carpenters, ineffect to the terms and provisions of the collective- violation of Section 8(a)(5) and (1) of the Act.bargaining agreement retroactively to June 5, 1980. 6. In or about the month of June 1980, Respond-We will also order Respondent to make whole its ent, at its construction site, discharged or laid offemployees for any losses they may have suffered as Darrell Dewayne Bash and Lonnie Bash, and hasa result of Respondent's refusal to abide by that failed and refused to recall or otherwise reinstateagreement, plus interest as set forth in Isis Plumbing them to their same or substantially equivalent posi-& Heating Co., 138 NLRB 716 (1962), and Florida tions, because these employees joined or assistedSteel Corporation, 231 NLRB 651 (1977).3the Union or otherwise engaged in union activities,We will also order that Respondent make whole inviolation of Section 8(a)(3) and (1) of the Act.Darrell Dewayne Bash and Lonnie Bash for any 7. The aforesaid unfair labor practices are unfairlosses they may have suffered because of Respond- labor practices affecting commerce within theent's unlawful conduct in discharging or laying meaning of Section 2(6) and (7) of the Act.them off by paying them a sum equal to what each ORDERwould have earned, less any net interim earnings,in accordance with F. W. Woolworth Company, 90 Pursuant to Section 10(c) of the National LaborNLRB 289 (1950), plus interest as set forth above. Relations Act, as amended, the National Labor Re-The Board, upon the basis of the foregoing facts lations Board hereby orders that the Respondent,and the entire record, makes the following: Harbor Construction Company, Inc.; PeninsulaMetal Structures, Inc.; Pac West, Inc., et al.; BruceCONCLUSIONS OF LAW Beard, individually; Bruce Beard d/b/a Peninsula1. Respondent Harbor Construction, Inc.; Penin- Metal Structures; Bruce Beard d/b/a Pac West;sula Metal Structures, Inc.; Pac West, Inc., et al; Bruce Beard d/b/a Harbor Construction Company,Bruce Beard, individually; Bruce Beard d/b/a Pen- lnc* etal,' Edmonds, Washington, its officers,insula Metal Structures; Bruce Beard d/b/a Pac agents, successors, and assigns, shall:West; Bruce Beard d/b/a Harbor Construction 1. Cease and desist from:Company, Inc., et al., is an employer engaged in (a) Refusing to recognize and to bargain collec-commerce with the meaning of Section 2(6) and (7) tively regarding wages, hours, and other terms andof the Act. conditions of employment with Seattle District2. Seattle District Council of Carpenters, United Council of Carpenters, United Brotherhood of Car-Brotherhood of Carpenters and Joiners of America, penters and Joiners of America, AFL-CIO, as theAFL-CIO, is a labor organization within the mean- exclusive bargaining representative of the employ-ing of Section 2(5) of the Act. ees in the following appropriate unit:3. Since on or about October 1972, and at all All employees employed by Respondent astimes material herein, the Union has been the desig- journeymen or apprentice carpenters in thenated exclusive collective-bargaining representative construction industry.of Respondent's employees, pursuant to Section _ R s t ap t t.. a9(a) of the Act, in the following appropriate unit: .^ Refusing to apply the terms and conditions ofthe collective-bargaining agreement with the UnionAll employees employed by Respondent as effective from June 1, 1977, to May 31, 1981.journeymen or apprentice carpenters in the (c) Threatening its employees that they couldconstruction industry. retain their jobs only if they agreed to work for------~~~~~~~~~~below union scale wages.'Member Jenkins would award interest on sums due under the Order /blo union sa w .herein based on the formula set forth in his dissent in Olympic Medical (d) Discharging Or laying off its employees, andCorporation, 250 NLRB 146 (1980). failing and refusing to reinstate them to their same HARBOR CONSTRUCTION COMPANY, INC. 553or substantially equivalent positions, because they by Respondent to insure that said notices are nothave joined or assisted the Union or otherwise en- altered, defaced, or covered by any other material.gaged in union activities. (h) Notify the Regional Director for Region 19,(e) In any like or related manner interfering in writing, within 20 days from the date of thiswith, restraining, or coercing its employees in the Order, what steps Respondent has taken to complyexercise of the rights guaranteed them in Section 7 herewith.of the Act.2. Take the following affirmative action which APPthe Board finds will effectuate the policies of the NOTICE To EMPLOYEESAct: POSTED BY ORDER OF THE(a) Upon request, bargain collectively with the NATIONAL LABOR RELATIONS BOARDUnion as the exclusive representative of the em- An Agency of the United States Governmentployees in the appropriate unit described in para-graph l(a) above regarding wages, hours, and The National Labor Relations Act gives allother terms, and conditions of employment. employees the following rights:(b) Give effect to the terms and provisions of the Tcollective-bargaining agreement retroactively to To engage in self-organizationJune 5, 1980. To form, join, or assist any union(c) Make whole its employees for their loss of To bargain collectively through repre-wages and other benefits which are provided for insentatives of their own choicethe collective-bargaining agreement as provided in To engage in activities together for thethe section of this Decision entitled "The purpose of collective bargaining or otherRemedy." mutual aid or protection(d) Offer Darrell Dewayne Bash and Lonnie To refrain from the exercise of any or allBash immediate and full reinstatement to theirsuch act esformer jobs or, if those jobs no longer exist, to sub- WE WILL NOT refuse to recognize or to bar-stantially equivalent positions, without prejudice to gain collectively regarding wages, hours, andtheir seniority or any other rights or privileges pre- other terms and conditions of employmentviously enjoyed. with Seattle District Council of Carpenters,(e) Make employees Darrell Dewayne Bash and United Brotherhood of Carpenters and JoinersLonnnie Bash whole for any loss of earnings due to of America, AFL-CIO, as the exclusive bar-the discrimination practiced against them in the gaining representative of our employees in themanner set forth in the section of this Decision en- following appropriate unit:titled "The Remedy." All employees employed by us as journey-(f) Preserve and, upon request, make available to men or apprentice carpenters in the con-the Board or its agents, for examination and copy- struction industry.ing, all payroll records, social security payment re-cords, timecards, personnel records and reports, WE WILL NOT refuse to apply the terms andand all other records necessary to analyze the conditions of the collective-bargaining agree-amount of backpay due under the terms of thisent with the on effectve from JuneOrder. 1977, to May 31, 1981.WE WILL NOT threaten our employees that(g) Post at its Edmonds, Washington, facilityWE WILL NOT threaten ou employees thatcopies of the attached notice marked "Appendix." they could retan ther obs only if they agreedCopies of said notice, on forms provided by thetwork for below on scale wages.Regional Director for Region 19, after being duly WE WILL NOT discharge or lay off our em-signed by Respondent's authorized representative, ployes, and fail and refuse to reinstate themshall be posted by Respondent immediately upon to their same or substantially equivalent posi-receipt thereof, and be maintained by it for 60 con- tions, because they have joined or asssted thesecutive days thereafter, in conspicuous places, in- Union or otherwise engaged in union activi-cluding all places where notices to employees are tes.customarily posted. Reasonable steps shall be taken WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-' In the event that this Order is enforced by a Judgment of a United ees in the exercise of the rights guaranteedStates Court of Appeals, the words in the notice reading "Posted by them in Section 7 of the Act.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anWE WILL, upon request, bargai collectivelyOrder of the National Labor Relations Board." with the Union as the exclusive representativeHARBOR CONSTRUCTION COMPANY, INC. 553or substantially equivalent positions, because they by Respondent to insure that said notices are nothave joined or assisted the Union or otherwise en- altered, defaced, or covered by any other material.gaged in union activities. (h) Notify the Regional Director for Region 19,(e) In any like or related manner interfering in writing, within 20 days from the date of thiswith, restraining, or coercing its employees in the Order, what steps Respondent has taken to complyexercise of the rights guaranteed them in Section 7 herewith.oftheAct.APPENDIX2. Take the following affirmative action whichthe Board finds will effectuate the policies of the NOTICE To EMPLOYEESAct: POSTED BY ORDER OF THE(a) Upon request, bargain collectively with the NATIONAL LABOR RELATIONS BOARDUnion as the exclusive representative of the em- An Agency of the United States Governmentployees in the appropriate unit described in para-graph l(a) above regarding wages, hours, and The National Labor Relations Act gives allother terms, and conditions of employment. employees the following rights:(b) Give effect to the terms and provisions of the T ea i scollective-bargaining agreement retroactively to To engage in self-organizationJune 5, 1980. To form, join, or assist any union(c) Make whole its employees for their loss ofsToa bi o collectively through repre-wages and other benefits which are provided for insengage in choicethe collective-bargaining agreement as provided inTopurpse o nactivities together for thethe section of this Decision entitled "Thempuapase of collective bargaining or otherRemedv. "mutual aid or protection(d) Offer Darrell Dewayne Bash and LonnieTorefrainfromtheexerciseofany orall(d) Offe Darrel DewayneBash an Lonniesuch activities.Bash immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub- WE WILL NOT refuse to recognize or to bar-stantially equivalent positions, without prejudice to gain collectively regarding wages, hours, andtheir seniority or any other rights or privileges pre- other terms and conditions of employmentviously enjoyed,.with Seattle District Council of Carpenters,(e) Make employees Darrell Dewayne Bash and United Brotherhood of Carpenters and JoinersLonnnie Bash whole for any loss of earnings due to of America, AFL-CIO, as the exclusive bar-the discrimination practiced against them in the gaining representative of our employees in themanner set forth in the section of this Decision en- following appropriate unit:titled "The Remedy." All employees employed by us as journey-(f) Preserve and, upon request, make available to men or apprentice carpenters in the con-the Board or its agents, for examination and copy- struction industry.ing, all payroll records, social security payment re- W W N rcords, timecards, personnel records and reports, cWE WILL NOT refuse to apply the terms andand all other records necessary to analyze themconditions of the collective-bargaining agree-amount of backpay due under the terms of thism177 to May 31 o 1981nOrder 1977, toMa 31, 198L.Order. ~~~~~~~~~~WE WILL NOT threaten our employees that(g) Post at its Edmonds, Washington, facility they nthrjobs ony, eyeedcopies of the attached notice marked "Appendix."' to couldretalnthesral onfthw gdCopies of said notice, on forms provided by the WE for NoT discare o ageo mRegional Director for Region 19, after being dulypWEWILL NOT discharge or lay off our em-signed by Respondent's authorized representative, ptothei andfaolandrefusetoreqistatethemshall be posted by Respondent immediately uponttotheyrsameorsubstantially equivalent posi-receipt thereof, and be maintained by it for 60 con- tUonsbecauseothe haveJoined orassstedthesecutive days thereafter, in conspicuous places, in-Unlonorotherwise engaged in union activi-cluding all places where notices to employees are Wcustomarily posted. Reasonable steps shall be taken WEWILLNOTlnan llkeorrelatedmannercustomarily posted. Reasonable steps shall be taken interfere with, restrain, or coerce our employ-' In the event that this Order is enforced by a Judgment of a United ees in the exercise of the rights guaranteedStates Court of Appeals% the words in the notice reading "Posted by them in Section 7 of the Act.Order of the National Labor Relations Board" shall read "Posted Pursu- reouest bareain collectivelyant to a Judgment of the United States Court of Appeals Enforcing anWEWILL, Upon request, bargain colielyOrder of the National Labor Relations Board." with the Union as the exclusive representativeHARBOR CONSTRUCTION COMPANY, INC. 553or substantially equivalent positions, because they by Respondent to insure that said notices are nothave joined or assisted the Union or otherwise en- altered, defaced, or covered by any other material.gaged in union activities. (h) Notify the Regional Director for Region 19,(e) In any like or related manner interfering in writing, within 20 days from the date of thiswith, restraining, or coercing its employees in the Order, what steps Respondent has taken to complyexercise of the rights guaranteed them in Section 7 herewith.of the Act.APPENDIX2. Take the following affirmative action whichthe Board finds will effectuate the policies of the NOTICE To EMPLOYEESAct: POSTED BY ORDER OF THE(a) Upon request, bargain collectively with the NATIONAL LABOR RELATIONS BOARDUnion as the exclusive representative of the em- An Agency of the United States Governmentployees in the appropriate unit described in para-graph l(a) above regarding wages, hours, and The National Labor Relations Act gives allother terms, and conditions of employment. employees the following rights:(b) Give effect to the terms and provisions of the T ea i scollective-bargaining agreement retroactively to To engage in self-organizationJune 5, 1980. To form, join, or assist any union(c) Make whole its employees for their loss ofsToa bi o collectively through repre-wages and other benefits which are provided for insengage in choicethe collective-bargaining agreement as provided inTo engage in activities together for thethe section of this Decision entitled "Thempuapase of collective bargaining or otherRemedv. "mutual aid or protection(d) Offer Darrell Dewayne Bash and LonnieTorefrain fromtheexerciseofany orall(d) Offe Darrel DewayneBash an Lonniesuch activities.Bash immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub- WE WILL NOT refuse to recognize or to bar-stantially equivalent positions, without prejudice to gain collectively regarding wages, hours, andtheir seniority or any other rights or privileges pre- other terms and conditions of employmentviously enjoyed,.with Seattle District Council of Carpenters,(e) Make employees Darrell Dewayne Bash and United Brotherhood of Carpenters and JoinersLonnnie Bash whole for any loss of earnings due to of America, AFL-CIO, as the exclusive bar-the discrimination practiced against them in the gaining representative of our employees in themanner set forth in the section of this Decision en- following appropriate unit:titled "The Remedy." All employees employed by us as journey-(f) Preserve and, upon request, make available to men or apprentice carpenters in the con-the Board or its agents, for examination and copy- struction industry.ing, all payroll records, social security payment re- W W N rcords, timecards, personnel records and reports, cWE WILL NOT refuse to apply the terms andand all other records necessary to analyze themconditions of the collective-bargaining agree-amount of backpay due under the terms of thism177 to May 31 o 1981nOrder 1977, toMaty31, 198L.Order. ~~~~~~~~~~WE WILL NOT threaten our employees that(g) Post at its Edmonds, Washington, facility they nthrjobs ony, eypl greedcopies of the attached notice marked "Appendix."' to couldretalnthesral onfthw gdCopies of said notice, on forms provided by the WE for NoT discare o ageo mRegional Director for Region 19, after being dulypWEWILL NOT discharge or lay off our em-signed by Respondent's authorized representative, ptotees, and fail and refuse to reinstate themshall be posted by Respondent immediately uponttothey sameor substantially equivalent posi-receipt thereof, and be maintained by it for 60 con- tUionsbecause they have joined or assisted thesecutive days thereafter, in conspicuous places, in- vmonor otherwise engaged in union activi-cluding all places where notices to employees are Wcustomarily posted. Reasonable steps shall be takeniWEWILLNOTt nres tri eorcoerc ed manner______~~~~~~~~~~~~interfere with, restrain, or coerce our employ-' In the event that this Order is enforced by a Judgment of a United ees in the exercise of the rights guaranteedStates Court of Appeals% the words in the notice reading "Posted by them in Section 7 of the Act.Order of the National Labor Relations Board" shall read "Posted Pursu- reouest bareain collectivelyant to a Judgment of the United States Court of Appeals Enforcing anWEWILL, Upon request, bargain colielyOrder of the National Labor Relations Board." with the Union as the exclusive representativeHARBOR CONSTRUCTION COMPANY, INC. 553or substantially equivalent positions, because they by Respondent to insure that said notices are nothave joined or assisted the Union or otherwise en- altered, defaced, or covered by any other material.gaged in union activities. (h) Notify the Regional Director for Region 19,(e) In any like or related manner interfering in writing, within 20 days from the date of thiswith, restraining, or coercing its employees in the Order, what steps Respondent has taken to complyexercise of the rights guaranteed them in Section 7 herewith.of the Act.APPENDIX2. Take the following affirmative action whichthe Board finds will effectuate the policies of the NOTICE To EMPLOYEESAct: POSTED BY ORDER OF THE(a) Upon request, bargain collectively with the NATIONAL LABOR RELATIONS BOARDUnion as the exclusive representative of the em- An Agency of the United States Governmentployees in the appropriate unit described in para-graph l(a) above regarding wages, hours, and The National Labor Relations Act gives allother terms, and conditions of employment. employees the following rights:(b) Give effect to the terms and provisions of the T ea i scollective-bargaining agreement retroactively to To engage in self-organizationJune 5, 1980. To form, join, or assist any union(c) Make whole its employees for their loss ofsToa tbis collectively through repre-wages and other benefits which are provided for insengage in choicethe collective-bargaining agreement as provided inTo engage in activities together for thethe section of this Decision entitled "Thempuapase of collective bargaining or otherRemedv. "mutual aid or protection(d) Offer Darrell Dewayne Bash and LonnieTorefrainfromtheexercise of any or all(d) Offe Darrel DewayneBash an Lonniesuch activities.Bash immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub- WE WILL NOT refuse to recognize or to bar-stantially equivalent positions, without prejudice to gain collectively regarding wages, hours, andtheir seniority or any other rights or privileges pre- other terms and conditions of employmentviously enjoyed,.with Seattle District Council of Carpenters,(e) Make employees Darrell Dewayne Bash and United Brotherhood of Carpenters and JoinersLonnnie Bash whole for any loss of earnings due to of America, AFL-CIO, as the exclusive bar-the discrimination practiced against them in the gaining representative of our employees in themanner set forth in the section of this Decision en- following appropriate unit:titled "The Remedy." All employees employed by us as journey-(f) Preserve and, upon request, make available to men or apprentice carpenters in the con-the Board or its agents, for examination and copy- struction industry.ing, all payroll records, social security payment re- W W N rcords, timecards, personnel records and reports, cWE WILL NOT refuse to apply the terms andand all other records necessary to analyze themconditions of the collective-bargaining agree-amount of backpay due under the terms of thism177 to May 31 o 1981nOrder 1977, toMaty31, 198L.Order. ~~~~~~~~~~WE WILL NOT threaten our employees that(g) Post at its Edmonds, Washington, facility they nthrjobs ony, eypl greedcopies of the attached notice marked "Appendix."' to couldretalnthesral onftha gedCopies of said notice, on forms provided by the WE for NoT discare o ageo mRegional Director for Region 19, after being dulypWEWILL NOT discharge or lay off our em-signed by Respondent's authorized representative, ptotees, and fail and refuse to reinstate themshall be posted by Respondent immediately uponttothey sameor substantially equivalent posi-receipt thereof, and be maintained by it for 60 con- tUionso becotseriey haveJoined or assisted thesecutive days thereafter, in conspicuous places, in- vmonor otherwise engaged in union activi-cluding all places where notices to employees are Wcustomarily posted. Reasonable steps shall be takeniWEWILLNOTt nres tri eorcoerc ed manner______~~~~~~~~~~~~interfere with, restrain, or coerce our employ-' In the event that this Order is enforced by a Judgment of a United ees in the exercise of the rights guaranteedStates Court of Appeals% the words in the notice reading "Posted by them in Section 7 of the Act.Order of the National Labor Relations Board" shall read "Posted Pursu- reouest bareain collectivelyant to a Judgment of the United States Court of Appeals Enforcing anWEWILL, Upon request, bargain colielyOrder of the National Labor Relations Board." with the Union as the exclusive representative 554 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees in the appropriate unit de- without prejudice to their seniority or anyscribed above regarding wages, hours, and other rights or privileges previously enjoyed.other terms and conditions of employment. WE WILL make employees Darrell DewayneWE WILL give effect to the terms and provi- Bash and Lonnie Bash whole for any loss ofsions of the collective-bargaining agreement earnings due to the discrimination practicedretroactively to June 5, 1980. against them, plus interest.WE WILL make whole our employees fortheir loss of wages and other benefits whichHARBORCONS TRUCTION COMPANYINC.; PENINSULA METAL STRUC-are provided for in the collective-bargaining INC.; PA E E ALTURES, INC.; PAC WEST, INC., ET AL.;agreement, plus interest. BRUCE BEARD, INDIVIDUALLY;WE WILL offer Darrell Dewayne Bash and BRUCE BEARD D/B/A PENINSULALonnie Bash immediate and full reinstatement METAL STRUCTURES; BRUCE BEARDto their former jobs or, if those jobs no longer D/B/A PAC WEST; BRUCE BEARDexist, to substantially equivalent positions, D/B/A HARBOR CONSTRUCTION COM-PANY, INC., ET AL.554 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees in the appropriate unit de- without prejudice to their seniority or anyscribed above regarding wages, hours, and other rights or privileges previously enjoyed.other terms and conditions of employment. WE WILL make employees Darrell DewayneWE WILL give effect to the terms and provi- Bash and Lonnie Bash whole for any loss ofsions of the collective-bargaining agreement earnings due to the discrimination practicedretroactively to June 5, 1980. against them, plus interest.WE WILL make whole our employees for H Ctheir loss of wages and other benefits whichHINC.RPCONSUCTAL STRUC-.,. -" ..— .. , .INC.; PENINSULA METAL STRUC-are provided for in the collective-bargaining TE Iagreement, plus interest. BRUCE BEARD, INDIVIDUALLY;WE WILL offer Darrell Dewayne Bash and BRUCE BEARD D/R/A PENINSULALonnie Bash immediate and full reinstatement METAL STRUCTURES; BRUCE BEARDto their former jobs or, if those jobs no longer D/B/A PAC WEST; BRUCE BEARDexist, to substantially equivalent positions, D/B/A HARBOR CONSTRUCTION COM-PANY, INC., ET AL.554 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees in the appropriate unit de- without prejudice to their seniority or anyscribed above regarding wages, hours, and other rights or privileges previously enjoyed.other terms and conditions of employment. WE WILL make employees Darrell DewayneWE WILL give effect to the terms and provi- Bash and Lonnie Bash whole for any loss ofsions of the collective-bargaining agreement earnings due to the discrimination practicedretroactively to June 5, 1980. against them, plus interest.WE WILL make whole our employees for H Ctheir loss of wages and other benefits whichHINC.RPCONSUCTAL STRUC-.,. -" ..— .. , .INC.; PENINSULA METAL STRUC-are provided for in the collective-bargaining TE Iagreement, plus interest. BRUCE BEARD, INDIVIDUALLY;WE WILL offer Darrell Dewayne Bash and BRUCE BEARD D/R/A PENINSULALonnie Bash immediate and full reinstatement METAL STRUCTURES; BRUCE BEARDto their former jobs or, if those jobs no longer D/B/A PAC WEST; BRUCE BEARDexist, to substantially equivalent positions, D/B/A HARBOR CONSTRUCTION COM-PANY, INC., ET AL.554 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees in the appropriate unit de- without prejudice to their seniority or anyscribed above regarding wages, hours, and other rights or privileges previously enjoyed.other terms and conditions of employment. WE WILL make employees Darrell DewayneWE WILL give effect to the terms and provi- Bash and Lonnie Bash whole for any loss ofsions of the collective-bargaining agreement earnings due to the discrimination practicedretroactively to June 5, 1980. against them, plus interest.WE WILL make whole our employees for H Ctheir loss of wages and other benefits whichHINC.RPCONSUCTAL STRUC-.,. -" ..— .. , .INC.; PENINSULA METAL STRUC-are provided for in the collective-bargaining TE Iagreement, plus interest. BRUCE BEARD, INDIVIDUALLY;WE WILL offer Darrell Dewayne Bash and BRUCE BEARD D/R/A PENINSULALonnie Bash immediate and full reinstatement METAL STRUCTURES; BRUCE BEARDto their former jobs or, if those jobs no longer D/B/A PAC WEST; BRUCE BEARDexist, to substantially equivalent positions, D/B/A HARBOR CONSTRUCTION COM-PANY, INC., ET AL.